Exhibit 10.1

EXECUTION VERSION

 

 

 

CUSIP Number: 60819EAK0

60819EAL8

TERM LOAN AGREEMENT

Dated as of March 1, 2016

among

MOHAWK INDUSTRIES, INC.,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Other Lenders Party Hereto

 

¯¯¯¯

 

WELLS FARGO SECURITIES, LLC,

BARCLAYS BANK PLC,

J.P. MORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

BARCLAYS BANK PLC,

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST BANK,

as Syndication Agents

FIFTH THIRD BANK,

MIZUHO BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

U.S. BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Section    Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  

Defined Terms

     1   

1.02

  

Other Interpretive Provisions

     28   

1.03

  

Accounting Terms.

     29   

1.04

  

Rounding

     30   

1.05

  

Exchange Rates; Currency Equivalents

     30   

1.06

  

Reserved

     30   

1.07

  

Change of Currency.

     30   

1.08

  

Times of Day

     30   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     31   

2.01

  

Loans

     31   

2.02

  

Borrowings, Conversions and Continuations of Loans.

     31   

2.03

  

Reserved.

     33   

2.04

  

Reserved.

     33   

2.05

  

Prepayments

     33   

2.06

  

Termination or Reduction of Commitments

     33   

2.07

  

Repayment of Loans

     33   

2.08

  

Interest.

     34   

2.09

  

Fees

     34   

2.10

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     35   

2.11

  

Evidence of Debt

     35   

2.12

  

Payments Generally; Administrative Agent’s Clawback

     36   

2.13

  

Sharing of Payments by Lenders

     38   

2.14

  

[Reserved]

     38   

2.15

  

Increase in Commitments

     38   

2.16

  

Reserved.

     40   

2.17

  

Defaulting Lenders.

     40   

2.18

  

Designation of Unrestricted and Restricted Subsidiaries

     41   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     41   

3.01

  

Taxes.

     41   

3.02

  

Illegality

     45   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Section    Page  

3.03

  

Inability to Determine Rates

     46   

3.04

  

Increased Costs; Reserves on Eurocurrency Rate Loans

     46   

3.05

  

Compensation for Losses

     48   

3.06

  

Mitigation Obligations; Replacement of Lenders

     48   

3.07

  

Survival

     49   

ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

     49   

4.01

  

Conditions to Effectiveness of this Agreement and Initial Credit Extension

     49   

4.02

  

Conditions to all Credit Extensions

     51   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     52   

5.01

  

Existence, Qualification and Power

     52   

5.02

  

Authorization; No Contravention

     52   

5.03

  

Governmental Authorization; Other Consents

     52   

5.04

  

Binding Effect

     52   

5.05

  

Financial Statements; No Material Adverse Effect; Casualty Events

     52   

5.06

  

Litigation

     53   

5.07

  

No Default

     53   

5.08

  

Ownership of Property

     53   

5.09

  

Environmental Compliance

     53   

5.10

  

Taxes

     53   

5.11

  

ERISA Compliance.

     53   

5.12

  

Subsidiaries; Equity Interests

     54   

5.13

  

Margin Regulations; Investment Company Act

     54   

5.14

  

Disclosure

     55   

5.15

  

Compliance with Laws

     55   

5.16

  

Taxpayer Identification Number; Other Identifying Information

     55   

5.17

  

Intellectual Property; Licenses, Etc

     55   

5.18

  

Solvency

     55   

5.19

  

[Reserved]

     55   

5.20

  

Anti-Corruption Laws and Sanctions

     55   

ARTICLE VI. AFFIRMATIVE COVENANTS

     55   

6.01

  

Financial Statements

     56   

6.02

  

Certificates; Other Information

     56   

6.03

  

Notices

     58   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Section    Page  

6.04

  

Payment of Taxes and Claims

     59   

6.05

  

Preservation of Existence, Etc

     59   

6.06

  

Maintenance of Properties

     59   

6.07

  

Maintenance of Insurance

     59   

6.08

  

Compliance with Laws

     59   

6.09

  

Books and Records

     59   

6.10

  

Inspection Rights

     60   

6.11

  

Use of Proceeds

     60   

6.12

  

Compliance with Environmental Laws

     60   

6.13

  

[Reserved]

     60   

6.14

  

Covenant to Guarantee

     60   

6.15

  

Further Assurances

     61   

6.16

  

Reserved

     61   

6.17

  

Corporate Ratings

     61   

6.18

  

Compliance with Anti-Corruption Laws and Sanctions

     61   

ARTICLE VII. NEGATIVE COVENANTS

     61   

7.01

  

Liens

     61   

7.02

  

[Reserved]

     64   

7.03

  

Indebtedness

     64   

7.04

  

Fundamental Changes

     65   

7.05

  

Dispositions

     66   

7.06

  

Restricted Payments

     68   

7.07

  

Change in Nature of Business

     68   

7.08

  

Transactions with Affiliates

     68   

7.09

  

Burdensome Agreements

     69   

7.10

  

Use of Proceeds

     71   

7.11

  

Accounting Changes; Organizational Documents.

     71   

7.12

  

Financial Covenants

     71   

7.13

  

Receivables Financing Subsidiaries

     71   

7.14

  

No Violation of Anti-Corruption Laws or Sanctions

     71   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     71   

8.01

  

Events of Default

     71   

8.02

  

Remedies Upon Event of Default

     73   

8.03

  

Application of Funds

     74   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Section    Page  

ARTICLE IX. ADMINISTRATIVE AGENT

     75   

9.01

  

Appointment and Authority

     75   

9.02

  

Rights as a Lender

     75   

9.03

  

Exculpatory Provisions

     75   

9.04

  

Reliance by Administrative Agent

     76   

9.05

  

Notice of Default

     76   

9.06

  

Delegation of Duties

     76   

9.07

  

Resignation of Administrative Agent

     77   

9.08

  

Non-Reliance on Administrative Agent and Other Lenders

     78   

9.09

  

No Other Duties, Etc

     78   

9.10

  

Administrative Agent May File Proofs of Claim

     78   

9.11

  

Guaranty Matters

     79   

9.12

  

Lender Cash Management Agreements and Lender Hedge Agreements

     79   

ARTICLE X. MISCELLANEOUS

     79   

10.01

  

Amendments, Etc

     79   

10.02

  

Notices; Effectiveness; Electronic Communication.

     81   

10.03

  

No Waiver; Cumulative Remedies; Enforcement

     83   

10.04

  

Expenses; Indemnity; Damage Waiver

     83   

10.05

  

Payments Set Aside

     85   

10.06

  

Successors and Assigns.

     85   

10.07

  

Treatment of Certain Information; Confidentiality

     89   

10.08

  

Right of Setoff

     90   

10.09

  

Interest Rate Limitation

     90   

10.10

  

Counterparts; Integration; Effectiveness

     91   

10.11

  

Survival of Representations and Warranties

     91   

10.12

  

Severability

     91   

10.13

  

Replacement of Lenders

     91   

10.14

  

Governing Law; Jurisdiction; Etc

     92   

10.15

  

Waiver of Jury Trial

     93   

10.16

  

No Advisory or Fiduciary Responsibility

     93   

10.17

  

Electronic Execution of Assignments and Certain Other Documents

     94   

10.18

  

USA PATRIOT Act

     94   

10.19

  

Judgment Currency

     94   

10.20

  

Reserved

     94   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Section    Page  

10.21

  

Reserved

     94   

10.22

  

Release of Guaranty

     94   

10.23

  

ENTIRE AGREEMENT

     95   

10.24

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     95   

 

v



--------------------------------------------------------------------------------

SCHEDULES

2.01

  

Commitments and Applicable Percentages

5.11(d)

  

Pension Plans

5.12

  

Subsidiaries; Other Equity Investments

7.01

  

Existing Liens

7.03

  

Existing Indebtedness

7.08(e)

  

Transactions with Affiliates

7.09

  

Burdensome Agreements

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS    Form of

A

   Committed Loan Notice

B

   Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   Guaranty

F

   Guarantor Joinder Agreement

G-1

   Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

G-2

   Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

G-3

   Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

G-4

   Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

vi



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT is entered into as of March 1, 2016 among MOHAWK
INDUSTRIES, INC., a Delaware corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning specified in Section 10.18.

“Additional Commitment Lender” has the meaning specified in Section 2.15(b).

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Term Loan Agreement, as may be further amended, restated,
supplemented or otherwise modified from time to time.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means Euro.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

1



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

“Applicable Cash Balance” means, as of any date of determination, an amount
equal to the lesser of:

(a) $250 million, and

(b) the sum (without duplication) of:

(i) 100% of the unrestricted cash and Cash Equivalents of the Borrower and its
Domestic Subsidiaries held in the United States as of such date of
determination;

plus

(ii) an amount, as of such date of determination, equal to the lesser of:
(A) 100% of the aggregate amount of unrestricted cash and Cash Equivalents of
Foreign Subsidiaries that are Restricted Subsidiaries; and (B) the aggregate
principal amount of the outstanding Loans (as defined in the Revolving Credit
Agreement) made to any of the Foreign Borrowers (as defined in the Revolving
Credit Agreement);

plus

(iii) an amount, as of such date of determination, equal to 65% of (A) the
amount unrestricted cash and Cash Equivalents of the Foreign Subsidiaries that
are Restricted Subsidiaries less (B) the amount yielded by clause (ii) above;

provided that if the Borrower certifies to the Administrative Agent and the
Lenders, in form and substance satisfactory to the Administrative Agent, as of
the applicable date of determination (it being understood that such
certification shall be renewed on each successive date of determination), that
the Borrower is able to cause its Foreign Subsidiaries that are Restricted
Subsidiaries to dividend or distribute 100% of their unrestricted cash to the
Borrower without any tax liability with respect to such distributions or any
other restrictions on such distributions, then the percentage specified in
clause (iii) above shall be changed from “65%” to “100%”.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by such Lender’s Commitment (if any) and the aggregate principal amount of such
Lender’s Loans outstanding at such time, subject to adjustment as provided in
Section 2.17. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon (a) the Consolidated Net Leverage Ratio, as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b), or (b) the Rating Level, whichever results in more favorable
pricing to the Borrower:

 

2



--------------------------------------------------------------------------------

Applicable Rate

 

Pricing

Level

 

Rating

Level

 

Consolidated Net
Leverage Ratio

 

Delayed Draw

Ticking Fee

 

Eurocurrency

Rate Loans

 

Base

Rate Loans

1   I   <1.25:1   0.100%   1.000%   0.000% 2   II   ³1.25:1 but <1.75:1   0.125%
  1.125%   0.125% 3   III   ³1.75:1 but <2.50:1   0.150%   1.250%   0.250%

4

5

 

IV

V

 

³2.50:1 but <3.25:1

³3.25:1

 

0.175%

0.225%

 

1.500%

1.750%

 

0.500%

0.750%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 5 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. Any increase or decrease in the Applicable
Rate resulting from a change in the Rating Level shall become effective on the
date of announcement of any change in the Moody’s Rating or the S&P Rating that
results in such change in the Rating Level. The Applicable Rate in effect from
the Closing Date until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a) for the fiscal
quarter ending April 2, 2016, shall be determined based upon Pricing Level 3.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC, Barclays Bank PLC, J.P. Morgan
Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
SunTrust Robinson Humphrey, Inc., each in their capacity as a joint lead
arranger and joint bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such

 

3



--------------------------------------------------------------------------------

date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, comprehensive
income (loss), shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Delayed Draw Commitment Termination Date, (b) the date
of termination of the Commitments pursuant to Section 2.06, and (c) the date of
termination of the Commitment of each Lender pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%, and (c) the Eurocurrency Rate plus 1.00%. For
purposes hereof: “Prime Rate” shall mean, at any time, the rate of interest per
annum publicly announced or otherwise identified from time to time by Wells
Fargo at its principal office in Charlotte, North Carolina as its prime rate.
Each change in the Prime Rate shall be effective as of the opening of business
on the day such change in the Prime Rate occurs. The parties hereto acknowledge
that the rate announced publicly by Wells Fargo as its Prime Rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error)
(A) that it is unable to ascertain the Federal Funds Effective Rate, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above or (B) that the Prime
Rate or the Eurocurrency Rate no longer accurately reflects an accurate
determination of the prevailing Prime Rate or Eurocurrency Rate, the
Administrative Agent may select a reasonably comparable index or source to use
as the basis for the Base Rate, until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in any of
the foregoing will become effective on the effective date of such change in the
Federal Funds Effective Rate, the Prime Rate or Eurocurrency Rate.
Notwithstanding anything contained herein to the contrary, to the extent that
the provisions of Section 3.03 shall be in effect in determining the
Eurocurrency Rate pursuant to clause (c) hereof, the Base Rate shall be the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan (or portion of a Loan) that bears interest based
on the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Borrower” has the meaning specified in the first introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market; and

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day.

“Cash Equivalents” means, at any time, (a) any evidence of Indebtedness with a
maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof; provided that the full faith and credit of the United States is pledged
in support thereof; (b) certificates of deposit or bankers’ acceptances with a
maturity of ninety (90) days or less of any financial institution that is a
member of the Federal Reserve System having combined capital and surplus and
undivided profits of not less than $1,000,000,000; (c) commercial paper
(including variable rate demand notes) with a maturity of ninety (90) days or
less issued by a corporation (except an Affiliate of any Loan Party) organized
under the laws of any State of the United States or the District of Columbia and
rated at least A-1 by S&P or at least P-1 by Moody’s; (d) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (a) above entered into with any financial institution
having combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States or issued by any governmental agency thereof and backed by
the full faith and credit of the United States, in each case maturing within
ninety (90) days or less from the date of acquisition; provided that the terms
of such agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; (f) investments
in money market funds and mutual funds which invest substantially all of their
assets in securities of the types described in clauses (a) through (e) above;
(g) investments in bond and equity funds which funds have a Morningstar rating
of four or higher and a term not in excess of twelve months; and (h) any other
investments made by the Loan Parties or their Domestic Subsidiaries in
securities having a maturity of twelve months or less which investments are made
in accordance with the terms of an internal investment policy which policy shall
be reasonably satisfactory to the Administrative Agent. For the avoidance of
doubt, auction rate securities shall not constitute “Cash Equivalents”. In the
case of a Foreign Subsidiary that is a Restricted Subsidiary or Investments made
in a country outside the

 

5



--------------------------------------------------------------------------------

United States of America, Cash Equivalents shall also include (i) investments of
the types and maturities described in clauses (a) through (h) above of foreign
obligors, which Investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
ratings agencies and (ii) other short-term investments utilized by Foreign
Subsidiaries that are Restricted Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (a) through (h) and in this sentence.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements in the ordinary course of business of the Borrower and its
Subsidiaries, but excluding any such agreement providing for overdraft services
or overdraft financing that may remain outstanding for more than three Business
Days.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, and (b) any Lender (or
any Affiliate of such a Lender) that is a party to a Cash Management Agreement
on the Closing Date, in its capacity as a party to such Cash Management
Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Equity Interests
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (x) (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (y) who were appointed by
the Permitted Holders; or

 

6



--------------------------------------------------------------------------------

(c) except as otherwise permitted pursuant to Section 7.04 or Section 7.05, the
failure of the Borrower to, directly or indirectly, own and control 100% of the
Equity Interests of each Guarantor.

“Closing Date” means March 1, 2016.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount equal to the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. As of the
Closing Date, Commitments shall equal $200,000,000.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or other form acceptable to the Administrative Agent in
its sole discretion.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense that is paid or payable in cash during such period.

“Consolidated EBITDA” means, for any period for the Borrower and its Restricted
Subsidiaries, on a consolidated basis, an amount equal to Consolidated Net
Income for such period,

plus

(a) the sum of following to the extent deducted in calculating such Consolidated
Net Income for such period (without duplication):

(i) Consolidated Interest Expense,

(ii) the provision for taxes, based on income, profits or capital, including
without limitation, federal, state and local income taxes, franchise, value
added and excise taxes and foreign withholding taxes, and penalties and interest
related to such taxes or arising from any tax examination,

(iii) depreciation and amortization expense, including, without limitation,
amortization of deferred financing fees and intangibles,

 

7



--------------------------------------------------------------------------------

(iv) other non-recurring expenses (including non-cash items relating to the
impairment of goodwill, non-cash write-down of intangibles, non-cash
restructuring charges and non-cash charges related to plant closures) reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period,

(v) any (A) expenses or charges related to any issuance of Equity Interests,
Investment, Disposition, casualty event, recapitalization or the incurrence or
repayment of Indebtedness permitted hereunder, including a refinancing thereof
(in the case of any of the foregoing, whether or not consummated) and any
amendment or modification to the terms of any such transactions, and
(B) restructuring charges or reserves and business optimization expenses,
including any restructuring costs and integration costs incurred in connection
with acquisitions and other Investments after the Revolving Closing Date
(whether or not consummated), project start-up costs, costs incurred in
connection with any strategic initiatives, costs related to the closure and/or
consolidation of facilities, retention, recruiting, relocation, severance and
signing bonuses and expenses, in each case to the extent paid (x) in cash during
the applicable period and (y) within one (1) year of the event to which such
fee, expense or charge relates, provided that the aggregate amount permitted to
be added to Consolidated Net Income pursuant to this part (v) for any period
shall not exceed 5% of Consolidated EBITDA as calculated by this definition (but
without adding back any amounts pursuant to this clause (a)(v)) for such period;

(vi) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment or Disposition
permitted hereunder to the extent actually reimbursed (but only to the extent
not reflected as revenue or income in Consolidated Net Income and to the extent
that the related expense, charge or loss was deducted in the determination of
Consolidated Net Income),

(vii) expenses, charges or losses with respect to liability or casualty events
or business interruption to the extent covered by insurance and actually
reimbursed (but only to the extent not reflected as revenue or income in
Consolidated Net Income and to the extent that the related expense, charge or
loss was deducted in the determination of Consolidated Net Income), and

(viii) any other non-cash expenditure, charge or loss (including without
limitation, the impact of purchase accounting and amount of any compensation
deduction as the result of any grant of stock or stock equivalents to employees,
officers, directors or consultants), excluding any non-cash expenditure, charge
or loss relating to write-offs, write-downs or reserves with respect to accounts
receivable and inventory,

minus

(b) the following to the extent included in calculating such Consolidated Net
Income for such period (without duplication):

(i) federal, state, local and foreign income tax credits,

(ii) interest income, and

(iii) all non-cash items increasing Consolidated Net Income (excluding gains
relating to write-ups, or decreases in reserves, with respect to accounts
receivable and inventory).

For purposes of this Agreement and the other Loan Documents, Consolidated EBITDA
shall be adjusted on a pro forma basis, in a manner reasonably acceptable to the
Administrative Agent, to include,

 

8



--------------------------------------------------------------------------------

as of the first day of any applicable period, any Investments to the extent
consisting of an acquisition of any Person or all or substantially all of the
business or a line of business of any Person (other than an Unrestricted
Subsidiary) and Dispositions permitted under this Agreement, including, without
duplication:

(x) adjustments permitted to be recognized in pro forma financial statements
prepared in accordance with Regulation S-X of the Securities Act of 1933, and

(y) the amount of net cost savings and operating expense reductions projected by
the Borrower in good faith to be realized as a result of specified actions taken
or to be taken (in the good faith determination of the Borrower) in connection
with any acquisition permitted hereunder, any other Investment or any
Disposition (each a “Specified Transaction”) by the Borrower or any Restricted
Subsidiary permitted hereunder, net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions, so long as (A) such net cost savings and
operating expense reductions are factually supportable, identifiable and
reasonably expected to be realized within 12 months of such Specified
Transaction, (B) an authorized financial officer of the Borrower provides to the
Administrative Agent reasonably detailed computations of such net cost savings
and operating expense reductions in a certificate executed by a Responsible
Officer stating that such adjustment or adjustments are based on the reasonable
and good faith belief of such officer at the time of the execution, (C) the
aggregate amount of such net cost savings and operating expense reductions for
such period does not exceed 5% of Consolidated EBITDA as calculated by this
definition for such period (but prior to giving effect to this clause (y)), and
(D) such net cost savings and operating expense reductions are approved by
Administrative Agent in its reasonable discretion; provided that no cost savings
or operating expense reductions shall be added pursuant to this clause (y) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Cash Interest Expense for the period of the four consecutive fiscal quarters
ending on or immediately prior to such date.

“Consolidated Interest Expense” means, for any period for the Borrower and its
Restricted Subsidiaries, the sum (without duplication) of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP and (c) to the extent not reflected in clause (a) or
(b) above, (i) net payments, if any, made (less net payments, if any, received)
pursuant to interest rate Swap Contracts with respect to Indebtedness, (ii) any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and (iii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances.

“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Restricted Subsidiaries on a consolidated basis,
(a) the sum of (i) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including the Obligations) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (ii) all purchase money indebtedness, (iii) all direct
obligations arising under letters of credit

 

9



--------------------------------------------------------------------------------

(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (iv) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (v) all Attributable Indebtedness,
(vi) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (i) through (v) above of Persons
other than the Borrower or any of its Restricted Subsidiaries, and (vii) all
Indebtedness of the types referred to in clauses (i) through (vi) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Restricted
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Restricted Subsidiaries less
(b) the Applicable Cash Balance as of such date of determination.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period determined in accordance with GAAP; provided that
Consolidated Net Income shall exclude any income (or loss) for such period for
any Person that is not a Restricted Subsidiary except to the extent of the
aggregate amount of such net income actually distributed in cash by such Person
(including by any Unrestricted Subsidiary) during such period to the Borrower or
a Restricted Subsidiary as a dividend or other distribution.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four consecutive fiscal quarters
ending on or immediately prior to such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other written
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than
Eurocurrency Rate Loans, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum; and (b) when used with respect to a Eurocurrency Rate Loan,
a rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more

 

10



--------------------------------------------------------------------------------

conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such
notification or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in a manner satisfactory to the Administrative Agent and the Borrower
that it will comply with its funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of
(x) the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (y) in
the case of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any such case where such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Delayed Draw Commitment Termination Date” means September 1, 2016.

“Delayed Draw Funding Date” means the date of any Borrowing pursuant to
Section 2.01.

“Delayed Draw Ticking Fee” has the meaning specified in Section 2.09(a).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests in to which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests not constituting Disqualified Equity Interests), pursuant to
sinking fund obligations or otherwise except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in

 

11



--------------------------------------------------------------------------------

full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments, (b) is redeemable at the option of the holder
thereof (other than solely for Equity Interests not constituting Disqualified
Equity Interests) in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Scheduled Maturity Date; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of the Borrower or any
Restricted Subsidiary or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or any Restricted Subsidiary
in order to satisfy the applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States and is not otherwise a Foreign
Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other

 

12



--------------------------------------------------------------------------------

Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, insolvency or has been terminated; (d) the filing of a notice
of intent to terminate or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) the determination that any Pension Plan or Multiemployer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means,

 

13



--------------------------------------------------------------------------------

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) as administered
by ICE Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) for deposits in Same Day Funds in the relevant
currency for a period equal in length to such Interest Period as displayed on
page LIBOR01 of the Reuters screen that displays such rate (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute Reuters page or screen that displays such rate, or on the appropriate
page or screen of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) (in each case, the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days before the first day of such Interest Period,
provided, that if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement, and provided, further,
if the LIBOR Screen Rate shall not be available at such time for such Interest
Period, the Eurocurrency Rate for such Eurocurrency Rate Loan shall be the
Interpolated Rate.

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) the LIBOR Screen Rate, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day, provided, that if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement,
and provided, further, if the LIBOR Screen Rate shall not be available at such
time, the Eurocurrency Rate for such Loan shall be the Interpolated Rate; and

(c) in no event shall the Eurocurrency Rate be less than zero.

“Eurocurrency Rate Loan” means a Loan (or portion of a Loan) that bears interest
at a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to the Borrower or any Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the Guaranty
of the Borrower or such Guarantor (as applicable) of, or the grant by such
Guarantor or the Borrower (as applicable) of a security interest to secure, such
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of the Borrower’s or such Guarantor’s (as applicable) failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of the Borrower or such Guarantor (as applicable) or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect

 

14



--------------------------------------------------------------------------------

to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Indenture” means that certain indenture dated as of January 31, 2013
(as supplemented by that first supplemental indenture dated as of January 31,
2013 and that second supplemental indenture dated as of June 9, 2015) by and
between the Borrower, as issuer, and U.S. Bank National Association, as trustee.

“Facility” means the delayed draw term loan facility established pursuant to
Section 2.01 in an amount equal to the aggregate amount of the Lenders’
Commitments and the aggregate principal amount of Loans outstanding at such
time.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” has the meaning specified in the definition of
“Base Rate”.

“Fee Letter” means that certain fee letter agreement dated as of February 3,
2016 among the Borrower, Wells Fargo Securities, LLC and Wells Fargo.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States, or a state or political
subdivision thereof including the District of Columbia, (b) is a Subsidiary of a
Subsidiary described in clause (a) or (c) is organized under the laws of the
United States or a state or political subdivision thereof including the District
of Columbia that is a disregarded entity for purposes of the Code and all of or
substantially all of the assets of which consist of Equity Interest of one or
more Subsidiaries described in clause (a) above.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

15



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor Joinder Agreement” has the meaning specified in Section 6.14(a).

“Guarantors” means, collectively, each Domestic Subsidiary that Guarantees the
Obligations, whether pursuant to Section 6.14 or otherwise.

“Guaranty” means that certain guaranty agreement made by the Borrower (with
respect to Obligations of the Guarantors) and the Guarantors in favor of the
Administrative Agent and the other Lender Parties pursuant to which the Borrower
and the Guarantors Guarantee the Obligations, substantially in the form of
Exhibit E.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters Swap Contract is a
Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

16



--------------------------------------------------------------------------------

“Increase Effective Date” has the meaning specified in Section 2.15(c).

“Incremental Term Loan” has the meaning specified in Section 2.15(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby, but excluding commercial), bankers’ acceptances
(including any bankers’ acceptances arising from the drawing of commercial
letters of credit), bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and payable in accordance with customary trade practices);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that in the case of Indebtedness which has not been assumed
by such Person, the amount of the Indebtedness of such Person under this clause
(e) shall be deemed to be the lesser of (i) the fair market value of the
property subject to such Lien and (ii) the aggregate principal amount of the
Indebtedness of such other Person secured thereby;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

 

17



--------------------------------------------------------------------------------

“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurocurrency Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December, with the first such date being the last Business Day of
March 2016, and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Committed Loan
Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately following Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interpolated Rate” means, at any time, for a given currency and for a given
Interest Period, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(a) the LIBOR Screen Rate, for the longest period (for which a LIBOR Screen Rate
is available for such currency) that is shorter than such Interest Period; and
(b) the LIBOR Screen Rate for the shortest period (for which a LIBOR Screen Rate
is available for such currency) that exceeds such Interest Period, in each case,
at such time; provided, that if any Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

 

18



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lender” has the meaning specified in the first introductory paragraph hereto.
It is understood that with respect to any Alternative Currency, the term
“Lender” includes such Lender’s branches and Affiliates to the extent
applicable.

“Lender Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Lender Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.06, and the
other Persons the Obligations owing to which are or are purported to be
Guaranteed under the Guaranty.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any acquisition permitted hereunder whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Loan” means a term loan by any Lender under the Facility and, where the context
so requires, other Incremental Term Loans.

“Loan Documents” means this Agreement, each Note, the Guaranty, each Committed
Loan Notice and the Fee Letter.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

19



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole; (b) an impairment of the ability of any Loan
Party to perform any of its material obligations under any of the Loan Documents
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower or any Guarantor
of any Loan Document to which it is a party.

“Material Subsidiary” means a Restricted Subsidiary that individually, or a
collective reference to a group of Restricted Subsidiaries that collectively
(calculated in each case with respect to any such Restricted Subsidiary on a
stand-alone basis, without giving effect to Total Consolidated Assets
attributable to the Subsidiaries of any such Subsidiary), represents more than
five percent (5%) of the Total Consolidated Assets of the Borrower and its
Domestic Subsidiaries. For the avoidance of doubt, for an Event of Default to
occur under Section 8.01(f), (g) or (h) with respect to a group of Subsidiaries
constituting a “Material Subsidiary”, the event, condition or circumstance
described in Section 8.01(f), (g) or (h), as the case may be, must apply to each
Subsidiary of such group.

“Maturity Date” means the earlier of (a) the Scheduled Maturity Date and (b) the
Delayed Draw Commitment Termination Date in the event no Loans have been made on
or prior to such date; provided that if such date is not a Business Day, the
Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Rating” means, on any date of determination, the rating most recently
announced by Moody’s with respect to the long-term, non-credit enhanced senior
unsecured debt issued by the Borrower, or if such rating is unavailable, the
corporate family rating of the Borrower and its Subsidiaries issued by Moody’s
(or any substantially similar successor rating, however styled).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions on behalf of participants who
are or were formerly employed by any of them.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender to the Borrower, substantially in the
form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Lender Cash Management Agreement or Lender
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. In no event shall the Obligations include any Excluded Swap
Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any

 

20



--------------------------------------------------------------------------------

non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 10.13).

“Outstanding Amount” means, with respect to the Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date.

“Overnight Rate” means, for any day,

(a) with respect to any amount denominated in Dollars, the greater of (i) the
Federal Funds Effective Rate and (ii) an overnight rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation; and

(b) with respect to any amount denominated in an Alternative Currency, the
greater of (i) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) the
rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans or Multiemployer Plans, as applicable, and set forth in, with respect to
plan years ending prior to the effective date of the Pension Act, Section 412 of
the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.

 

21



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Permitted Holders” means: (a) any of (or any combination of) Jeffrey S.
Lorberbaum and his siblings (whether natural or adopted); (b) any of the
immediate family members of any individual referred to in clause (a) consisting
of such individual’s spouse and lineal descendants (whether natural or adopted);
(c) any trusts established for the sole benefit of any of the foregoing
individuals; and (d) any corporation, partnership, limited liability company or
other legal entity of which all of the outstanding Equity Interests are owned
directly or indirectly, by any of the Persons (or any combination of the
Persons) referred to in clauses (a) through (c) above.

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Borrower or any Restricted
Subsidiary pursuant to which it sells, conveys or contributes to capital or
otherwise transfers (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest in) Receivables
or interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations in respect of such Receivables, any
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing and any deposit account or
securities account into which collections in respect of the foregoing may be
deposited (collectively, the “Related Assets”), all of which such sales,
conveyances, contributions to capital or transfers shall be made by the
transferor for fair value as reasonably determined by the Borrower (calculated
in a manner typical for such transactions including a fair market discount from
the face value of such Receivables) (a) to a trust, partnership, corporation or
other Person (other than the Borrower or any Subsidiary (other than any
Receivables Financing Subsidiary)), which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (b) directly to one or more investors
or other purchasers (other than the Borrower or any Subsidiary), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any
Receivables Financing Subsidiary followed by a pledge of the transferred
Receivables and Related Assets to secure Indebtedness incurred by the
Receivables Financing Subsidiary), and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Receivables Financing, and (ii) periodic transfers or pledges of Receivables
and/or revolving transactions in which new Receivables and Related Assets, or
interests therein, are transferred or pledged upon collection of previously
transferred or pledged Receivables and Related Assets, or interests therein,
provided that any such transactions shall provide for recourse to any Restricted
Subsidiary (other than any Receivables Financing Subsidiary) or the Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions.

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided

 

22



--------------------------------------------------------------------------------

interests (which stated amount may be described as a “net investment” or similar
term reflecting the amount invested in such undivided interest) or other
securities incurred or issued pursuant to such Permitted Receivables Financing,
in each case outstanding at such time, or (2) in the case of any Permitted
Receivables Financing in respect of which no such Indebtedness, fractional
undivided interests or securities are incurred or issued, the cash purchase
price paid by the buyer (other than any Receivables Financing Subsidiary) in
connection with its purchase of Receivables less the amount of collections
received by the Borrower or any Restricted Subsidiary in respect of such
Receivables and paid to such buyer, excluding any amounts applied to purchase
fees or discount or in the nature of interest.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for participants who are current or
former employees of the Borrower or any such Plan to which the Borrower is
required to contribute on behalf of such participants.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” has the meaning specified in the definition of “Base Rate”.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Level” at any time shall be determined in accordance with the
then-applicable S&P Rating and the then-applicable Moody’s Rating as follows:

 

S&P Rating/Moody’s Rating

   Rating Level

S&P Rating A- or higher / Moody’s Rating A3 or higher

   I

S&P Rating BBB+ / Moody’s Rating Baa1

   II

S&P Rating BBB / Moody’s Rating Baa2

   III

S&P Rating BBB- / Moody’s Rating Baa3

   IV

S&P Rating / Moody’s Rating does not qualify for Rating Levels I through IV

   V

The Rating Level for any day shall be determined based upon the higher of the
S&P Rating and the Moody’s Rating in effect on such day. If the S&P Rating and
the Moody’s Rating are not the same (i.e., a “split rating”), the higher of such
ratings shall control, unless the ratings differ by more than one level, in
which case the rating one level below the higher of the two ratings shall
control.

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, lease of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).

“Receivables Financing Subsidiary” means any Wholly Owned Subsidiary of the
Borrower which is the transferee of Receivables in connection with, and the
borrower under, a Permitted Receivables Financing.

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

 

23



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means with respect to any particular outstanding
Indebtedness (the “Refinanced Indebtedness”) any Indebtedness the proceeds of
which are used to refinance, refund, renew or extend such Refinanced
Indebtedness; provided that (i) the amount of such refinancing, refunding,
renewing or extending Indebtedness does not exceed the outstanding amount of the
Refinanced Indebtedness except by an amount equal to a reasonable premium or
other reasonable amount paid, and reasonable fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, (ii) the final maturity date and weighted
average life thereof shall not be prior to or shorter than that of the
Refinanced Indebtedness and (iii) such refinancing, refunding, renewing or
extending Indebtedness shall not constitute an obligation of any Restricted
Subsidiary that shall not have been an obligor in respect of such Refinanced
Indebtedness, and shall not constitute an obligation of the Borrower if the
Borrower shall not have been an obligor in respect of such Refinanced
Indebtedness and, in each case, shall constitute an obligation of such
Restricted Subsidiary or of the Borrower only to the extent of their obligations
in respect of such Refinanced Indebtedness.

“Register” has the meaning specified in Section 10.06(c).

“Related Assets” has the meaning specified in the definition of Permitted
Receivables Financing.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.07(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the sum of (a) the Total Outstandings and (b) the
aggregate unused Commitments; provided that the unused Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.07(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s stockholders, partners or members (or the equivalent Person
thereof), (c) any cancellation, forgiveness, payment, prepayment,

 

24



--------------------------------------------------------------------------------

redemption or acquisition for value (including, without limitation, (i) by way
of depositing with any trustee with respect thereto money or securities before
due for the purpose of paying when due and (ii) at the maturity thereof) of any
subordinated Indebtedness (other than (x) Refinancing Indebtedness in respect
thereof permitted pursuant to Section 7.03 and (y) so long as no Default has
occurred and is continuing, the payment of interest, expenses and indemnities in
respect thereof (other than any such payments expressly prohibited by the
subordination terms, if any, thereof)).

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revaluation Date” means, with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) such
periodic intervals (no more frequent than monthly) as the Administrative Agent
shall determine or the Required Lenders shall require and (iv) such other times
as the Administrative Agent shall reasonably deem necessary in connection with
the administration of this Agreement.

“Revolving Closing Date” means March 26, 2015.

“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 26, 2015, by and among the Borrower, certain
Subsidiaries of the Borrower, the lenders from time to time party thereto and
Wells Fargo, as administrative agent.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“S&P Rating” means, on any date of determination, the rating most recently
announced by S&P with respect to the long-term, non-credit enhanced senior
unsecured debt issued by the Borrower, or if such rating is unavailable, the
corporate family rating of the Borrower and its Subsidiaries issued by S&P (or
any substantially similar successor rating, however styled).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanctioned Country” means, at any time of determination, a country or territory
which is the subject or target of any Sanctions.

“Sanctioned Person” means, at any time of determination, (a) any Person listed
in any Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, Her Majesty’s Treasury of the United Kingdom or the
Commonwealth of Australia, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by or acting on behalf of
any such Person described in the preceding clause (a) or (b), or (d) any Person
with which any Lender is prohibited under Sanctions relevant to it from dealing
or engaging in transactions. For purposes of the foregoing, control of a Person
shall be deemed to include where a Sanctioned Person (i) owns or has power to
vote, directly or indirectly, 25% or more of the issued and outstanding equity
interests having ordinary voting power for the election of directors of the
Person or other individuals performing similar functions for the Person, or
(ii) has the power to direct or cause the direction of the management and
policies of the Person, whether by ownership of equity interests, contracts or
otherwise.

 

25



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or by the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or the Commonwealth of Australia.

“Scheduled Maturity Date” means March 1, 2019.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Substitute Rating” means, on any date of determination, the rating most
recently announced by a Substitute Rating Agency with respect to the long-term,
non-credit enhanced senior unsecured debt issued by the Borrower, or if such
rating is unavailable, the corporate family rating of the Borrower and its
Subsidiaries issued by such Substitute Rating Agency (or any substantially
similar successor rating, however styled).

“Substitute Rating Agency” means Fitch, Inc., if then providing a debt rating or
corporate family rating for the Borrower, or if not, a “nationally recognized
statistical rating organization” within the meaning of Section 3(a)(62) under
the Exchange Act, selected by the Borrower as a replacement agency for Moody’s
or S&P, as the case may be.

 

26



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means, with respect to the Borrower or any Guarantor, an
obligation to pay or perform under any Swap Contract or any other agreement,
contract or transaction that constitutes a “swap” within the meaning of § 1a(47)
of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Incentive Program” means any city, county or state tax abatement or
reduction program pursuant to which a Person transfers property to an industrial
development authority or other governmental or quasi-governmental entity for the
principal purpose of obtaining a full or partial abatement or reduction in real
and/or personal property taxes.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

 

27



--------------------------------------------------------------------------------

“Total Consolidated Assets” means, as of any date of determination with respect
to the Borrower, the total of all assets appearing on the consolidated balance
sheet of the Borrower and its consolidated Subsidiaries most recently furnished
pursuant to Section 6.01.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means, with respect to a Loan (or portion of a Loan), its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means each Foreign Subsidiary of the Borrower that
becomes an Unrestricted Subsidiary in accordance with Section 2.18 (until such
time, if ever, that such Foreign Subsidiary is re-designated as a Restricted
Subsidiary in accordance with Section 2.18(b)).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(g)(ii)(B)(3).

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Equity Interest with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv)

 

28



--------------------------------------------------------------------------------

all references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section and Article headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement or any other Loan Document shall be prepared in
conformity with, GAAP applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Restricted Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request in a written notice to the Administrative Agent, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP without giving effect to such change therein
and (ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement and the
other Loan Documents or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP; provided further that for purposes
of calculating the covenants under this Agreement or any other Loan Document,
any obligations of a Person under a lease (whether existing on the Closing Date
or entered into thereafter) that is not (or would not be) required to be
classified and accounted for as a capitalized lease on a balance sheet of such
Person prepared in accordance with GAAP as in effect on the Revolving Closing
Date shall not be treated as a capitalized lease pursuant to this Agreement or
the other Loan Documents solely as a result of (x) the adoption of changes in
GAAP after the Revolving Closing Date (including, for the avoidance of doubt,
any changes in GAAP as set forth in the FASB exposure draft issued on May 16,
2013 (as the same may be amended from time to time)) or (y) changes in the
application of GAAP after the Revolving Closing Date (including the avoidance of
doubt, any changes as set forth in the FASB exposure draft issued on May 16,
2013 (as the same may be amended from time to time)).

 

29



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower or
any Restricted Subsidiary pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

1.06 Reserved.

1.07 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable) in
the United States.

 

30



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Lender severally agrees to
make Loans to the Borrower during the Availability Period in an aggregate
principal amount not to exceed such Lender’s Commitment; provided that (a) there
shall be no more than two (2) Delayed Draw Funding Dates and (b) the principal
amount of each initial Borrowing shall be at least $50,000,000.00 (or, if less,
the aggregate amount of the Commitments at such time). Notwithstanding the
foregoing, if the total Commitments are not drawn during the Availability
Period, the undrawn amount of the Commitments shall automatically be cancelled
on the last day of the Availability Period. Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein; provided that each Loan
denominated in an Alternative Currency shall be a Eurocurrency Rate Loan.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:30 p.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans made to the Borrower and
denominated in Dollars to Base Rate Loans, (ii) four Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing by the Borrower of Base Rate Loans. Upon receipt of such notice the
Administrative Agent shall give prompt notice to the Lenders of such request.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing (other than an initial Borrowing of
Loans) of, conversion to or continuation of Eurocurrency Rate Loans denominated
in Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans denominated in an Alternative Currency shall be in a principal amount
of the applicable Alternative Currency Equivalent of $5,000,000 or a whole
multiple of the applicable Alternative Currency Equivalent of $1,000,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
as the case may be, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the currency of the Loans to be borrowed, if applicable. If the Borrower
fails to specify a currency in a Committed Loan Notice requesting a Borrowing of
Loans, then the Loans so requested shall be made in Dollars. If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice, then in the case of
Loans requested to be made in Dollars to the Borrower, the applicable Loans
shall be made as Base Rate Loans, and in all other cases the applicable Loans
shall be made as Eurocurrency Rate Loans with an Interest Period of one month.
If the Borrower fails to give a timely notice requesting a conversion or
continuation of Eurocurrency Rate Loans such Loans shall be continued as
Eurocurrency Rate Loans in

 

31



--------------------------------------------------------------------------------

their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds in the applicable currency of such Borrowing at the
Administrative Agent’s Office for the applicable currency not later than 3:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction (or waiver in accordance
with Section 10.01) of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower,
as promptly as reasonably practicable, in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default under
Section 8.01(a) or (f), or upon written notice to the Borrower from the
Administrative Agent given at the direction of the Required Lenders during the
existence of any other Event of Default, no Loans may be requested as, converted
to or continued as Eurocurrency Rate Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in an Alternative Currency be prepaid, or redenominated
into Dollars in the amount of the Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than four Interest Periods in effect in respect of the Facility.

 

32



--------------------------------------------------------------------------------

2.03 Reserved.

2.04 Reserved.

2.05 Prepayments.

The Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated
in Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
the Alternative Currency Equivalent of $5,000,000 or a whole multiple of the
Alternative Currency Equivalent of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage of such
prepayment). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.17, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, during the Availability Period, upon notice to
the Administrative Agent, terminate the Commitments, or from time to time
permanently reduce the Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof. The Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Commitments.
Any reduction of the Commitments shall be applied to the Commitment of each
Lender according to its Applicable Percentage (without giving effect to any
adjustments under Section 2.17). All fees accrued until the effective date of
any termination of the Commitments shall be paid on the effective date of such
termination.

(b) Mandatory. The Commitment of each Lender shall be automatically and
permanently reduced on each Delayed Draw Funding Date by the amount of the
applicable Borrowing funded by such Lender on such date. The Commitment of each
Lender shall be automatically and permanently reduced to zero and terminated on
the last day of the Availability Period.

2.07 Repayment of Loans.

The Borrower shall repay to each Lender on the Maturity Date the aggregate
principal amount of Loans made to the Borrower by such Lender and outstanding on
such date.

 

33



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate
applicable to the Alternative Currency in which such Eurocurrency Rate Loan is
denominated for such Interest Period plus the Applicable Rate; and (ii) each
Loan denominated in Dollars and made to the Borrower as a Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)   (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Delayed Draw Ticking Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
delayed draw commitment fee (the “Delayed Draw Ticking Fee”) in Dollars equal to
the Applicable Rate times the actual daily amount of the unused Commitments,
subject to adjustment as provided in Section 2.17. The Delayed Draw Ticking Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the tenth Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the end of March, 2016, and on the last day of the Availability
Period. The Delayed Draw Ticking Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Delayed Draw Funding Date Upfront Fees. On each Delayed Draw Funding Date,
the Borrower shall pay to the Administrative Agent, for the account of each of
the Lenders (including Wells Fargo), upfront fees in an amount equal to 5.0
basis points of the amount of the Loan that is funded by such Lender on such
Delayed Draw Funding Date.

 

34



--------------------------------------------------------------------------------

(c) Other Fees

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans determined by reference to
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currency as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent or any Lender,
as the case may be, under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder for a period of thirty (30) days
after the date of the public filing of the Borrower’s annual audited financial
statements that include the period during which such termination and repayment
occurred.

2.11 Evidence of Debt.

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit

 

35



--------------------------------------------------------------------------------

or otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) its Note, which shall evidence such Lender’s Loans to the
Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the immediately following Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the immediately following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be

 

36



--------------------------------------------------------------------------------

made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate otherwise applicable to the Loans comprising such Borrowing. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

(iii) Payments in Other Currencies. To the extent that the Administrative Agent
receives funds for application to the amounts owing by the Borrower under or in
respect of this Agreement or any Note in currencies other than the currency or
currencies required to enable the Administrative Agent to distribute funds to
the Lenders in accordance with the terms of this Section 2.12, the
Administrative Agent shall be entitled to convert or exchange such funds into
Dollars or into an Alternative Currency or from Dollars to an Alternative
Currency or from an Alternative Currency to Dollars, as the case may be, to the
extent necessary to enable the Administrative Agent to distribute such funds in
accordance with the terms of this Section 2.12, provided that the Borrower and
each of the Lenders hereby agree that the Administrative Agent shall not be
liable or responsible for any loss, cost or expense suffered by the Borrower or
such Lender as a result of any conversion or exchange of currencies effected
pursuant to this clause (iii) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that the Borrower agrees to indemnify the Administrative Agent and each
Lender, and hold the Administrative Agent and each Lender harmless, for any and
all losses, costs and expenses incurred by the Administrative Agent or any
Lender for any conversion or exchange of currencies (or the failure to convert
or exchange any currencies) in accordance with this clause (iii) save to the
extent that it is found in a final nonappealable judgment of a court of
competent jurisdiction that such loss, cost or expense resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

37



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the applicable Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 [Reserved].

2.15 Increase in Commitments.

(a) Request for Increase. The Borrower may from time to time from the Closing
Date to the Maturity Date, request by notice to the Administrative Agent one or
more term loan tranches (each, an “Incremental Term Loan”); provided that
(i) the principal amount for all such Incremental Term Loans in the aggregate
since the Closing Date shall not exceed $300,000,000, (ii) any such request for
an Incremental Term Loan shall be in a minimum amount of $75,000,000 (or a
lesser amount in the event such amount represents all remaining availability
under this Section) and (iii) each Incremental Term Loan shall constitute
Obligations hereunder and shall be guaranteed pursuant to the Guaranty, if any,
on a pari passu basis with the other Obligations hereunder.

 

38



--------------------------------------------------------------------------------

(b) Process for Increase. Incremental Term Loans may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.15 and otherwise on terms reasonably acceptable to the
Administrative Agent, or by any other Person that qualifies as an Eligible
Assignee (each such other Person, an “Additional Commitment Lender”) pursuant to
a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld) to each
such Lender or proposed Additional Commitment Lender providing such Incremental
Term Loan. No Lender shall have any obligation to participate in any Incremental
Term Loan, and no consent of any Lender, other than the Lenders agreeing to
provide any portion of an Incremental Term Loan, shall be required to effectuate
such Incremental Term Loan.

(c) Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Term Loan (the “Increase
Effective Date”) and the final allocations therefor. The Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such Incremental Term Loan and the Increase Effective Date.

(d) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Incremental Term Loan, (ii) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 6.01, (B) no Default
exists and is continuing; and (C) the Borrower and its Restricted Subsidiaries
are in pro forma compliance with each of the financial covenants contained in
Section 7.12. Each Incremental Term Loan shall have the same terms as the
outstanding Loans and be part of the Facility hereunder. This Agreement shall be
amended (without the need to obtain the consent of any Lender other than the
Lenders providing such Incremental Term Loans), in form and substance
satisfactory to the Administrative Agent in order to implement the Incremental
Term Loans; provided that the covenants, defaults, and other terms and
provisions (including pricing) applicable to any Incremental Term Loan (i) shall
be the same as the corresponding terms set forth in the then existing Loan
Documents and (ii) shall not contravene any of the terms of the then existing
Loan Documents. Notwithstanding the foregoing, in the case of any Limited
Condition Acquisition funded in whole or in part by Incremental Term Loans,
(i) the Lenders providing such Incremental Term Loans may agree to a “Funds
Certain Provision” that does not impose as a condition to funding thereof that
no Default exists at the time such Limited Condition Acquisition is consummated
(other than under Sections 8.01(a), (f) and (g), none of which shall exist at
the time of execution of the applicable acquisition agreement with respect to
the Limited Condition Acquisition or the date of consummation of such Limited
Condition Acquisition), in which event, the condition shall be that no Default
shall exist on the date on which the applicable acquisition agreement for such
Limited Condition Acquisition is executed and delivered by the parties thereto
and (ii) the requirements regarding the representations and warranties
referenced in clause (B) above and the financial covenants referenced in clause
(C) above shall be tested on the date on which the acquisition agreement for
such Limited Condition Acquisition is executed and delivered by the parties
thereto and not on the Increase Effective Date or the date of the making of such
Incremental Term Loans.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

39



--------------------------------------------------------------------------------

2.16 Reserved.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the other Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
ticking fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent, agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
other Lenders, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a

 

40



--------------------------------------------------------------------------------

Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

2.18 Designation of Unrestricted and Restricted Subsidiaries. The Borrower may,
at any time after the Closing Date and upon written notice to the Administrative
Agent:

(a) designate any Foreign Subsidiary as an Unrestricted Subsidiary; provided
that:

(i) such Foreign Subsidiary has no Indebtedness that is recourse to, Guaranteed
by, or secured by a Lien on the assets of, the Borrower or any of its Restricted
Subsidiaries;

(ii) the Borrower and its Restricted Subsidiaries are in pro forma compliance
with each of the covenants in Section 7.12, immediately before and immediately
after giving effect to such designation;

(iii) both at the time of and immediately after giving pro forma effect to such
designation (1) the Borrower and its Restricted Subsidiaries are in compliance
with each of the covenants set forth in Section 7.12 and (2) the Consolidated
Net Leverage Ratio is not greater than 3.50 to 1.00; and

(iv) no Foreign Subsidiary may be so designated unless each of its direct and
indirect Subsidiaries satisfies each of the requirements in clauses (i) through
(iii) of this Section 2.18(a); and

(b) designate any Unrestricted Subsidiary as a Restricted Subsidiary so long as
(i) no Default shall have occurred and be continuing at the time of such
re-designation or would result therefrom, (ii) the Borrower and its Restricted
Subsidiaries are in pro forma compliance with each of the covenants set forth in
Section 7.12 both immediately before and immediately after giving effect to such
re-designation and (iii) at the time of such designation all Indebtedness of
such Subsidiary shall be permitted pursuant to one or more applicable exceptions
to the limitations on Indebtedness contained in Section 7.03.

Any Foreign Subsidiary that is not designated as an Unrestricted Subsidiary
shall be a Restricted Subsidiary for all purposes in this Agreement and the
other Loan Documents. Any designation of a Foreign Subsidiary as an Unrestricted
Subsidiary or a Restricted Subsidiary shall (x) be deemed a representation and
warranty by the Borrower that each of the requirements in clause (a) or (b) of
this Section, as applicable, are satisfied in all respects and (y) with respect
to any designation of an Unrestricted Subsidiary, also serve as an effective
designation of each of its Subsidiaries as Unrestricted Subsidiaries for
purposes of this Agreement and the other Loan Documents.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Defined Terms. For purposes of this Section 3.01, any reference to
“applicable Law” includes FATCA.

 

41



--------------------------------------------------------------------------------

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Loan Parties. Each Loan Party shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes. All payments to be made by the Loan Parties under or in
connection with the Loan Documents have been calculated without regard to
Indirect Tax. If all or part of any such payment is the consideration for a
taxable supply or chargeable with Indirect Tax and if the Administrative Agent
or any other Lender Party is liable to pay such Indirect Tax to the relevant
Governmental Authority then (i) the Administrative Agent or such Lender Party,
as applicable, shall promptly provide to the applicable Loan Party a tax invoice
complying with the relevant law relating to such Indirect Tax, and (ii) when the
applicable Loan Party makes the payment it must pay to the Administrative Agent
or the applicable Lender Party, as the case may be, an additional amount equal
to that payment (or part) multiplied by the appropriate rate of Indirect Tax as
set forth in such invoice. Where a Loan Document requires a Loan Party to
reimburse any Lender Party for any costs or expenses and such Lender Party
incurs Indirect Tax in respect of such costs or expenses, then such Lender Party
will promptly provide to the applicable Loan Party a tax invoice complying with
the relevant law relating to that Indirect Tax and such Loan Party shall
promptly pay to such Lender Party the amount of such Indirect Tax set forth in
such invoice. The obligations of the Loan Parties to pay, reimburse or indemnify
the Lender Parties in respect of Indirect Taxes shall be governed solely by the
provisions of this subsection (c) (excluding the first sentence hereof).

(d) Indemnification by the Loan Parties. Each Loan Party shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted by such Loan Party from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to such Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
applicable Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of each such Loan
Party to do so), (ii) any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any

 

42



--------------------------------------------------------------------------------

Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection
(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the case of the
Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower on behalf of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower on behalf of the Borrower
or the Administrative Agent), whichever of the following is applicable:

 

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

43



--------------------------------------------------------------------------------

  (2) executed copies of IRS Form W-8ECI;

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

  (4) to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

44



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(i) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(j) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations
under any Loan Document.

3.02 Illegality. If (x) any Lender in good faith determines (which such
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to issue, make, maintain or fund any Credit Extension (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, or (y) any Alternative Currency becomes no longer
freely transferable and convertible into Dollars, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to issue, make, maintain or fund any such Credit Extension, or to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist (which such Lender agrees to do promptly

 

45



--------------------------------------------------------------------------------

upon the occurrence thereof). Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or convert all such Eurocurrency Rate Loans of such Lender to (A) in the
case of such Loans that are made to the Borrower and denominated in Dollars,
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), or (B) in the case of any other Loan, a Loan bearing interest at the
applicable Overnight Rate for the currency in which such Loan was denominated
prior to such conversion plus the Applicable Rate for Eurocurrency Rate Loans.
Such prepayment or conversion shall occur either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders in good faith
determine (which such determination shall, absent manifest error, be final and
conclusive and binding upon all parties) that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, or
(c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
(or a conversion to) (A) in the case of such Loans that are (or are proposed to
be) made to the Borrower and denominated in Dollars, Base Rate Loans in the
amount specified therein or (B) in the case of any other Loans, a Loan bearing
interest at the Overnight Rate for the requested currency, or in the case of a
conversion of an existing Loan, the currency in which such Loan was denominated
prior to such conversion plus the Applicable Rate for Eurocurrency Rate Loans.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

46



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London or other applicable offshore interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender in good faith determines (which such
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that any Change in Law affecting such Lender or any Lending
Office of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be

 

47



--------------------------------------------------------------------------------

conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for, and hold such Lender harmless, from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract but excluding any loss of
profits or margin. The Borrower shall also pay any reasonable and customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or any additional amount to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

48



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or gives a notice provided for under Section 3.02 or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4.01 Conditions to Effectiveness of this Agreement and Initial Credit Extension.
The effectiveness of this Agreement and the obligation of each Lender to make
its initial Loan hereunder during the Availability Period is subject to
satisfaction of the following conditions precedent on or before the Closing
Date:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or “PDFs” (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (as applicable), each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each Lender:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) Notes executed by the Borrower in favor of each Lender that has requested
Notes at least two (2) Business Days in advance of the Closing Date;

(iii) such certificates, resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers, secretaries or assistant
secretaries (or other individuals performing similar functions) of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing or the
equivalent thereof (to the extent applicable) and qualified to engage in
business in its jurisdiction of incorporation or organization,

(v) a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (and expressly permitting reliance by
successors and assigns of the Administrative Agent and each Lender), as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent or the Required Lenders may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

49



--------------------------------------------------------------------------------

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied , (B) that there has been no event or circumstance since December 31,
2014 that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect, (C) after giving effect to this
Agreement the transactions contemplated hereby, the Borrower and each Guarantor
is Solvent and (D) after giving effect to this Agreement, no Default or Event of
Default shall exist; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) There shall not be any actions, suits, bankruptcy, proceedings, claims or
disputes pending or, to the knowledge of the Borrower overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (i) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
thereby, or (ii) could reasonably be expected to have a Material Adverse Effect.

(c) The Administrative Agent shall have received at least 5 Business Days prior
to the Closing Date all documentation and information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, to the
extent such documentation or information is requested by the Administrative
Agent on behalf of the Lenders in writing at least 10 Business Days prior to the
Closing Date.

(d) Any fees and expenses required to be paid on or before the Closing Date
under the Fee Letter and the “Commitment Letter” (as defined in the Fee Letter)
or under any Loan Document shall have been paid.

(e) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least two (2) Business Days prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(f) The Borrower shall have provided to the Administrative Agent calculations,
in form and detail reasonably satisfactory to the Administrative Agent and the
Lenders, demonstrating pro forma compliance with the financial covenants set
forth in Section 7.12 as of the most recent quarter end prior to the Closing
Date for which financial statements are available.

(g) The Arrangers will not have become aware since February 3, 2016 of any
material information or other matter that is inconsistent in a material and
adverse manner with any previous due diligence, information or matter (including
any financial information and projections previously delivered to the
Arrangers).

(h) The Arrangers shall have completed all confirmatory legal, tax, accounting,
business, financial, environmental and ERISA due diligence concerning each
element of the transactions contemplated hereby and the Borrower and its
Subsidiaries, in each case, in scope and with results in all respects
satisfactory to the Arrangers in their sole discretion.

 

50



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrower contained in Article
V (other than the representations and warranties in Section 5.05(b) and
Section 5.06(b)) and (ii) each Loan Party contained in each other Loan Document
or in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, if qualified
by materiality or Material Adverse Effect, in all respects) on and as of the
date of such Credit Extension (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date) and except that for purposes of
this Section 4.02, the representations and warranties contained in subsection
(a) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clause (a) of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

(d) The Borrower shall have paid to the Administrative Agent, for the account of
the Lenders, the upfront fees required to be paid on each Delayed Draw Funding
Date pursuant to Section 2.09(b).

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

(f) If an Incremental Term Loan is requested, all conditions set forth in
Section 2.15 have been satisfied.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

51



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower, as to itself and its Subsidiaries, represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing or the equivalent thereof (to the extent
applicable) under the Laws of the jurisdiction of its incorporation,
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing or
the equivalent thereof (to the extent applicable) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (solely with respect to a Restricted Subsidiary
that is not a Loan Party), clause (b)(i) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (i) any material Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party that is a party thereto, enforceable against each
Loan Party that is party thereto in accordance with its terms; provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar Laws affecting the
enforcement of creditors’ rights generally.

5.05 Financial Statements; No Material Adverse Effect; Casualty Events.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

52



--------------------------------------------------------------------------------

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance (including, without limitation, any casualty event), either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The projections that have been delivered to the Administrative Agent
pursuant to Section 4.01 or any projections hereafter delivered to the
Administrative Agent have been prepared in light of the past operations of the
businesses of the Borrower and its Restricted Subsidiaries and are based upon
estimates and assumptions stated therein, all of which the Borrower has
determined to be reasonable in light of then current conditions and current
facts and reflect the good faith and reasonable estimates of the Borrower of the
future financial performance of the Borrower and its Restricted Subsidiaries of
the other information projected therein for the periods set forth therein (it
being understood that actual results may differ from those set forth in such
projections).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower overtly threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower, the Guarantors or any of their respective Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) could reasonably be expected to have a Material
Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property. Each of the Borrower and each Restricted Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property and good title to, or valid leasehold interests
in, all personal property, in each case necessary to the ordinary conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,
except where the failure to have such title or other interest could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.09 Environmental Compliance. The Borrower and its Subsidiaries are in
compliance with all Environmental Laws, other than those the failure with which
to comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.10 Taxes. There is no proposed tax assessment against the Borrower or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

5.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
either (i) received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code or an application for such a letter is currently
being processed by the Internal Revenue Service or (ii) is maintained under a
prototype or volume submitter plan and may rely upon a favorable opinion or
advisory letter issued by the Internal Revenue Service with respect to such
prototype or volume submitter plan. To the knowledge of the Borrower, nothing
has occurred that could reasonably be expected to prevent or cause the loss of
such tax-qualified status.

(b) Except as has not resulted or could not reasonably be expected to result in
a Material Adverse Effect (i) there are no pending or, to the knowledge of the
Borrower or any ERISA Affiliate,

 

53



--------------------------------------------------------------------------------

threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan or Pension Plan; (ii) none of the Borrower, the
Guarantors or any ERISA Affiliate has engaged in a non-exempt “prohibited
transaction”, (as defined in Section 406 of ERISA and Section 4975 of the Code),
in connection with any Plan or Pension Plan, that could reasonably subject any
Loan Party to a tax on prohibited transactions imposed by Section 502(i) of
ERISA or Section 4975 of the Code; and (iii) there has been no violation of the
fiduciary responsibility rules with respect to any Plan or Pension Plan.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the next valuation date; (iv) neither the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which are
delinquent; and (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could reasonably be expected to become subject to
Section 4069 or Section 4212(c) of ERISA.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan on the Closing Date, other than those listed on
Schedule 5.11(d) hereto.

5.12 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.12, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are (as applicable) fully paid and nonassessable and are owned
by the applicable Loan Party in the amounts specified on Part (a) of Schedule
5.12 free and clear of all Liens (other than Liens permitted under
Section 7.01). As of the Closing Date, the Borrower owns no Equity Interests in
any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.12. All of the outstanding Equity Interests in the
Borrower have been validly issued, and are fully paid and nonassessable. As of
the Closing Date, each Subsidiary that constitutes a Material Subsidiary under
the individual 5% test described in the definition of “Material Subsidiary” is
identified as such in Part (a) of Schedule 5.12.

5.13 Margin Regulations; Investment Company Act.

(a) Neither the Borrower nor any Restricted Subsidiary is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (of the Borrower and its Restricted
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) Neither the Borrower nor any Restricted Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

54



--------------------------------------------------------------------------------

5.14 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (other than information of a general economic or general industry
nature), as and when furnished and taken as a whole with all such reports,
financial statements, certificates and other information previously furnished,
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower makes only those representations
set forth in Section 5.05(c).

5.15 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.16 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Borrower is set forth on
Schedule 10.02.

5.17 Intellectual Property; Licenses, Etc. The Borrower and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except where the failure to own or possess such
rights, or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. The Borrower and its Restricted Subsidiaries (taken as a whole)
are Solvent.

5.19 [Reserved].

5.20 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably intended to promote and
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. The Borrower and its Subsidiaries and, to the knowledge of
the Borrower, their respective directors, officers, employees and agents that
will act in any capacity in connection with or benefit from the Facility, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower or any Subsidiary thereof or (b) to the
knowledge of the Borrower, any director, officer, employee or agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the Facility, is a Sanctioned Person, except as licensed by OFAC or
otherwise in accordance with applicable Law.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations and liabilities under
Lender Cash Management Agreements and Lender Hedge Agreements) shall remain
unpaid or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Restricted
Subsidiary to:

 

55



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Administrative Agent (who shall
distribute the same to the Lenders):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (including the fiscal year ending December 31, 2015)
(or, if earlier, 10 Business Days after the date required to be filed with the
SEC), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, comprehensive income (loss) and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, prepared in accordance with GAAP, such consolidated statements to
be audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with auditing standards generally accepted in
the United States of America or the standards of the Public Company Accounting
Oversight Board (or any entity succeeding to its principal functions), as
applicable, and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and accompanied by a report containing management’s discussion and
analysis of such financial statements for the fiscal year then ended;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending April 2, 2016) (or, if earlier, 10
Business Days after the date required to be filed with the SEC), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations and
comprehensive income (loss) for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, and the related consolidated statements of
cash flows for the portion of the Borrower’s fiscal year then ended, in each
case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) promptly upon becoming available, but in no event later than forty (40) days
after the end of each fiscal year (commencing with the fiscal year of the
Borrower ending December 31, 2015), a projected consolidated financial budget
(including forecasted balance sheets, statements of income and loss and summary
cash flow items) of the Borrower and its Restricted Subsidiaries for such fiscal
year, in a format reasonably acceptable to the Administrative Agent, together
with such supporting information as the Administrative Agent may reasonably
request. Such projected financial budget shall be prepared on a quarterly basis.
Such projected financial budget shall have been prepared on the basis of
assumptions that the Borrower believes to be reasonable as of the date of
preparation of such budget in light of current and reasonably foreseeable
business conditions (it being understood that actual results may differ from
those set forth in such projected financial budget).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (who
shall distribute the same to the Lenders) in form and detail satisfactory to the
Administrative Agent:

 

56



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event (it being understood that any such certificate
may be subject to reasonable and customary limitations of applicable policies
and procedures of such accountants, including Statement of Auditing Standards
62);

(b) commencing with the delivery of the financial statements for the fiscal
quarter ending April 2, 2016, concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) together with a certificate
signed by such officer and containing (A) the amount of the Total Consolidated
Assets as of the most recent fiscal quarter end or fiscal year end, as the case
may be, and confirming compliance with each of the baskets in Sections 7.03(g)
and 7.05(f), and (B) a listing of (1) each Restricted Subsidiary and (2) each
Restricted Subsidiary that constitutes a Material Subsidiary under the
individual 5% test described in the definition of “Material Subsidiary” and
(ii) the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such financial statements;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or communication sent to the
stockholders of the Borrower generally, and copies of all annual, regular,
periodic and special reports and material registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to the holders of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Administrative Agent
pursuant to Section 6.01 or any other clause of this Section 6.02; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b),
Section 6.02(c) or Section 6.03(b), (c), (d) or (e)(i) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (x) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that reasonably requests the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (y) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for Compliance

 

57



--------------------------------------------------------------------------------

Certificates, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03 Notices. Promptly after a Responsible Officer of the Borrower obtains
actual knowledge thereof, notify the Administrative Agent (who shall distribute
such notice to the Lenders):

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event which could reasonably be expected to
have a Material Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b); and

(e) of (i) any announcement by Moody’s or S&P of any change in the Moody’s
Rating or the S&P Rating, respectively or (ii) any instruction by the Borrower
to Moody’s or S&P not to provide the Moody’s Rating or the S&P Rating,
respectively.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to

 

58



--------------------------------------------------------------------------------

therein and stating what action the Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
reasonable particularity any and all provisions of this Agreement and any other
Loan Document that the Borrower believes in good faith have been breached.

6.04 Payment of Taxes and Claims. Pay and discharge as the same shall become due
and payable, (a) all federal and other tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless
(i) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Restricted Subsidiary or (ii) the failure to
so pay or discharge the same could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, or (b) all lawful claims
other than claims which, if unpaid, could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and in good standing or the equivalent thereof (to the extent applicable) under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05.

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) Preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect:

(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, and

(b) make all necessary repairs thereto and renewals and replacements thereof.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance customary
for Persons engaged in the same or similar business) as are customarily carried
under similar circumstances by such other Persons.

6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in all material respects in conformity with GAAP
(other than the books and records of Foreign Subsidiaries that are kept in
accordance with local accounting rules) consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Borrower or such Restricted Subsidiary, as the case may be.

 

59



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ reasonable and customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that excluding any
such visits and inspections during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall coordinate with one another regarding
any visits under this Section and shall not exercise such rights more often than
one (1) time during any calendar year absent the existence of an Event of
Default (it being understood that each Lender may be represented in such annual
visit or inspection, which shall be organized by the Administrative Agent and
that during the continuation of an Event of Default such visits and inspections
may be conducted by the Administrative Agent or any Lender at any time during
normal business hours and without prior notice and without regard to any
limitation as to the number of such visits and inspections in any calendar
year). So long as at such time no Default exists, the Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section, neither the Borrower nor any
Restricted Subsidiary will be required to disclose, permit inspection of,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (a) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives
or contractors) is prohibited by applicable Law or any binding contract that is
not entered into in contemplation of any such inspection or disclosure or
(b) that is subject to attorney-client privilege or constitutes attorney work
product.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for funding
working capital and general corporate purposes (including capital expenditures,
non-hostile acquisitions and other Investments and the redemption or repurchase
of the notes issued under the Existing Indenture) not in contravention of any
Law or of any Loan Document.

6.12 Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (a) comply, and take all
reasonable actions to cause any lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

6.13 [Reserved].

6.14 Covenant to Guarantee.

(a) Guarantors. In the event any Domestic Subsidiary becomes a Borrower (as
defined in the Revolving Credit Agreement) or a Guarantor (as defined in the
Revolving Credit Agreement) under the Revolving Credit Agreement or any
Refinancing Indebtedness in respect thereof, concurrently cause such Domestic
Subsidiary to:

 

60



--------------------------------------------------------------------------------

(i) become a Guarantor by execution and delivery to the Administrative Agent of
a joinder agreement in substantially the form of Exhibit F or in such other form
as is reasonably acceptable to the Administrative Agent (a “Guarantor Joinder
Agreement”); and

(ii) in furtherance of clause (i) above, deliver to the Administrative Agent for
the benefit of the Lender Parties, (A) such other document or documents as the
Administrative Agent shall reasonably deem appropriate to effect the purposes
set forth in such clause, (B) such documents and certificates referred to in
Section 4.01 (including, without limitation, legal opinions) as may be
reasonably requested by the Administrative Agent and (C) such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

6.15 Further Assurances. Promptly upon the written request by the Administrative
Agent (which may act at the request of any Lender), the Borrower or the
applicable Loan Party shall (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

6.16 Reserved.

6.17 Corporate Ratings. Use commercially reasonable efforts to maintain both a
Moody’s Rating and a S&P Rating at all times; provided, that if a Moody’s Rating
or S&P Rating is not available or cannot be obtained by using commercially
reasonable efforts, then the Borrower shall use commercially reasonable efforts
to obtain a Substitute Rating and upon obtaining a Substitute Rating, all
references to whichever of the Moody’s Rating or the S&P Rating is not available
or obtainable shall be deemed to be references to the Substitute Rating.

6.18 Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures reasonably intended to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations and liabilities under
Lender Cash Management Agreements and Lender Hedge Agreements) shall remain
unpaid or unsatisfied, (x) with respect to each negative covenant in this
Article VII other than Section 7.03, the Borrower shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly, and (y) solely with
respect to the negative covenant in Section 7.03, the Borrower shall not permit
any Restricted Subsidiary (other than the Guarantors) to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

 

61



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) any such Lien does not extend
to any additional property other than after-acquired property that is affixed or
incorporated into the property covered by the renewed or replaced Liens, and the
proceeds and products of such property, (ii) the amount secured or benefited
thereby is not increased except as contemplated in the definition of
“Refinancing Indebtedness”, (iii) the direct or any contingent obligor with
respect thereto is not changed (other than releases of contingent obligors), and
(iv) any renewal or extension of the Indebtedness (if any) secured or benefited
thereby is permitted Refinancing Indebtedness;

(c) Liens for taxes, assessments and other governmental charges that are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business (and not securing
Indebtedness) which are not overdue for a period of more than 30 days or, if
more than 30 days overdue, are unfiled and no other action has been taken to
enforce such Lien, or which are being contested in good faith and by appropriate
proceedings diligently conducted;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (and not securing Indebtedness) and (ii) pledges and deposits in the
ordinary course of business securing liability for customary reimbursement and
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its
Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, government
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business (other than bonds related to
judgments or litigation);

(g) easements, rights-of-way, restrictions (including zoning restrictions) and
other similar encumbrances and other title defects affecting real property
which, in the aggregate, do not in any case materially detract from the value of
the properties of, or materially interfere with the ordinary conduct of the
business of, the Borrower and its Restricted Subsidiaries taken as a whole;

(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds relating to such judgments;

(i) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets
(including Refinancing Indebtedness in respect of such Indebtedness); provided
that (i) the aggregate amount of Indebtedness secured by such Liens permitted at
any time under this subsection (i) shall not exceed $75,000,000, (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness, replacements thereof and additions and accessions to such
financed property and the products and proceeds of such property and (iii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(j) Liens on assets of (i) any Subsidiary which are in existence at the time
that such Subsidiary is acquired and (ii) the Borrower or any Restricted
Subsidiary existing at the time such assets are purchased or otherwise acquired
by the Borrower or such Restricted Subsidiary pursuant to a

 

62



--------------------------------------------------------------------------------

transaction permitted pursuant to this Agreement; provided that with respect to
each of the foregoing clauses (i) and (ii), such Liens (A)(1) only secure
Indebtedness (including Refinancing Indebtedness in respect thereof) that was
not incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or the acquisition of such assets and (2) neither the Borrower nor
any Restricted Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness;
(B) attach only to specific assets and do not constitute a blanket or all asset
Lien and (C) do not extend to, or attach to, any of the other assets of the
Borrower, the Guarantors or any of its or their Restricted Subsidiaries;

(k) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code as in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank or securities intermediary in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account or securities account of any Loan
Party or any Restricted Subsidiary thereof, including any Lien granted in the
ordinary course which arises from the general banking conditions (algemene
bankvoorwaarden) as generally applied in respect to Belgian or Dutch bank
accounts;

(l) (i) contractual or statutory Liens of lessors to the extent relating to the
property and assets relating to any lease agreements with such lessors and
(ii) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the property or assets relating to such contract, and all
products and proceeds thereof;

(m) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business; provided that the same do not interfere in any
material respect with the business of the Borrower and its Restricted
Subsidiaries taken as a whole;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(o) Liens on insurance policies of the Borrower and its Restricted Subsidiaries
and the proceeds thereof securing the financing of the premiums with respect to
such insurance policies;

(p) Liens (i) solely on cash advances in favor of the seller of any property to
be acquired in an acquisition or other Investment to be applied against the
acquisition price for such acquisition or other Investment or (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(q) Liens arising out of customary conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(r) Liens deemed to exist in connection with Investments in repurchase
agreements and reasonable and customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or brokerage accounts
maintained in the ordinary course of business and not for speculative purposes;

(s) purported Liens evidenced by the filing of precautionary UCC financing
statements not evidencing a security interest in any of the property of the
Borrower or any of its Restricted Subsidiaries;

 

63



--------------------------------------------------------------------------------

(t) Liens on Receivables and Related Assets arising under any Permitted
Receivables Financing permitted under Section 7.03(f), provided that any such
Lien shall only apply to Receivables of the Borrower or any applicable
Subsidiary purported to be transferred to a Receivables Financing Subsidiary or
another applicable Person in accordance with the applicable Permitted
Receivables Financing and to the Related Assets with respect thereto; and

(u) additional Liens securing obligations of the Borrower and its Restricted
Subsidiaries, provided that the aggregate amount of such obligations at the time
of incurrence, when combined (without duplication) with the aggregate principal
amount of all Indebtedness incurred pursuant to Section 7.03(g), shall not
exceed the greater of (A) 10% of the Total Consolidated Assets of the Borrower
and its Restricted Subsidiaries as of the last day of the fiscal quarter or
fiscal year immediately preceding the date of such incurrence for which
financial statements are required to be delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01 and (B) $870,000,000 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
value of all such obligations subject to such Liens incurred under this
subsection (u), when combined (without duplication) with the aggregate principal
amount of all Indebtedness incurred pursuant to Section 7.03(g), shall at a
later time exceed 10% of the Total Consolidated Assets of the Borrower and its
Restricted Subsidiaries so long as at the time of each such incurrence each such
incurrence was permitted to be made under this subsection (u)); provided,
further, that for purposes of this Section 7.01(u), at the Borrower’s election,
Total Consolidated Assets may be adjusted on a pro forma basis, to include, as
of the first day of the applicable period, assets of the Borrower and its
consolidated Subsidiaries acquired pursuant to any acquisition not prohibited
hereunder (1) consummated after the last day of the period covered by the
applicable financial statements and (2) for which the aggregate consideration
paid by the Borrower and its Restricted Subsidiaries exceeds $20,000,000. To
elect any such pro forma adjustment, the Borrower shall deliver to the
Administrative Agent, prior to the date of such incurrence, a certificate signed
by a Responsible Officer of the Borrower indicating the date of the applicable
acquisition, the adjustment amount from assets acquired pursuant to such
acquisition and the Total Consolidated Assets of the Borrower and its Restricted
Subsidiaries after giving effect to such pro forma adjustment.

7.02 [Reserved].

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Refinancing Indebtedness in respect thereof;

(c) Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder;

(d) unsecured intercompany Indebtedness owed by the Borrower or any Restricted
Subsidiary to the Borrower or another Restricted Subsidiary;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets permitted under
Section 7.01(i);

(f) Indebtedness in respect of Permitted Receivables Financings of the Borrower
and/or its Domestic Subsidiaries so long as (i) the aggregate outstanding amount
of all Permitted Receivables Financings of the Borrower and/or its Domestic
Subsidiaries shall not exceed $700,000,000 at any time, and (ii) no such
Indebtedness is in the form of a term loan facility; and

 

64



--------------------------------------------------------------------------------

(g) additional Indebtedness in an aggregate principal amount at the time of
incurrence that, when combined (without duplication) with the amount of all
other Indebtedness incurred previously pursuant to this subsection (g) and the
amount of all other Indebtedness of the Borrower and its Restricted Subsidiaries
subject to a Lien permitted under Section 7.01(u) (and after giving credit for
any permanent repayments of any such Indebtedness so incurred), determined as of
the date of such incurrence (and after giving pro forma effect to such proposed
incurrence), shall not exceed the greater of (i) 10% of the Total Consolidated
Assets of the Borrower and its Restricted Subsidiaries as of the last day of the
fiscal quarter or fiscal year immediately preceding such date of incurrence for
which financial statements are required to be delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01 and (ii) $870,000,000 (it being
acknowledged and agreed that no Default shall be deemed to have occurred if the
aggregate amount of all such Indebtedness incurred under this subsection (g),
when combined (without duplication) with the amount of all other Indebtedness
incurred previously pursuant to this subsection (g) and the amount of all other
Indebtedness of the Borrower and its Restricted Subsidiaries subject to a Lien
permitted under Section 7.01(u) (and after giving credit for any permanent
repayments of any such Indebtedness so incurred), shall at a later time exceed
10% of the Total Consolidated Assets of the Borrower and its Restricted
Subsidiaries so long as at the time of each such incurrence each such incurrence
was permitted to be made under this subsection (g)); provided, further, that for
purposes of this Section 7.03(g), at the Borrower’s election, Total Consolidated
Assets may be adjusted on a pro forma basis, to include, as of the first day of
the applicable period, assets of the Borrower and its consolidated Subsidiaries
acquired pursuant to any acquisition not prohibited hereunder (1) consummated
after the last day of the period covered by the applicable financial statements
and (2) for which the aggregate consideration paid by the Borrower and its
Restricted Subsidiaries exceeds $20,000,000. To elect any such pro forma
adjustment, the Borrower shall deliver to the Administrative Agent, prior to the
date of such incurrence, a certificate signed by a Responsible Officer of the
Borrower indicating the date of the applicable acquisition, the adjustment
amount from assets acquired pursuant to such acquisition and the Total
Consolidated Assets of the Borrower and its Restricted Subsidiaries after giving
effect to such pro forma adjustment;

(h) unsecured Indebtedness of Foreign Subsidiaries pursuant to the Revolving
Credit Agreement in an aggregate principal amount not to exceed $750,000,000 and
any Refinancing Indebtedness in respect thereof; and

(i) Euro-denominated commercial paper issued by Subsidiaries of the Borrower.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that each of the following must be
satisfied:

(A) when any Wholly Owned Restricted Subsidiary is merging with a Restricted
Subsidiary that is not Wholly Owned by the Borrower, the surviving Person shall
be a Wholly Owned Restricted Subsidiary; and

(B) when any Guarantor is merging with another Restricted Subsidiary, the
continuing or surviving person shall be such Guarantor or become a Guarantor
substantially simultaneously with such merger and assume all of the obligations
of the non-surviving or non-continuing Guarantor pursuant to documentation
(including, if reasonably requested by the Administrative Agent, legal opinions)
in form and substance reasonably satisfactory to the Administrative Agent; and

 

65



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that (i) if the transferor in such a transaction
is a Guarantor, then the transferee must be the Borrower or another Guarantor
and (ii) if the transferor is a Wholly Owned Restricted Subsidiary, the
transferee must be a Wholly Owned Restricted Subsidiary or if not a Wholly Owned
Restricted Subsidiary, the resulting Disposition is otherwise permitted under
Section 7.05;

(c) the Borrower or any of its Restricted Subsidiaries may merge or consolidate
with any Person acquired pursuant to an acquisition or other Investment;
provided that:

(i) if such merger or consolidation involves the Borrower, the Borrower shall be
the continuing or surviving Person;

(ii) [reserved]; and

(iii) if such merger or consolidation involves any Guarantor, the continuing or
surviving Person shall be such Guarantor or become a Guarantor substantially
simultaneously with such merger or consolidation and assume all of the
obligations of the non-surviving or non-continuing Guarantor pursuant to
documentation (including, if requested by the Administrative Agent, legal
opinions) in form and substance reasonably satisfactory to the Administrative
Agent; and

(d) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidated with another Person, liquidate or transfer
all or substantially all of its assets to another Person to effect a Disposition
permitted under Section 7.05.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property or surplus assets (including
dormant manufacturing facilities) that are no longer used or usable in the
business of the Borrower and its Restricted Subsidiaries;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a Wholly
Owned Subsidiary; provided that if the transferor of such property is Guarantor,
the transferee thereof must either be the Borrower or another Guarantor;

(e) Dispositions permitted by Sections 7.04 or 7.06;

(f) Dispositions of property or assets in an aggregate amount in any fiscal year
that, when combined with all other Dispositions previously made under this
subsection (f) during such fiscal year (and after giving pro forma effect to
such proposed Disposition), do not exceed 12.5% Total Consolidated Assets as of
the end of the immediately preceding fiscal year for which financial statements
are required

 

66



--------------------------------------------------------------------------------

to be delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01, or for the 2015 fiscal year, the Audited Financial Statements (it
being acknowledged and agreed that no Default shall be deemed to have occurred
if the aggregate amount of all such Dispositions in any fiscal year shall at a
later time exceed 12.5% of the Total Consolidated Assets so long as at the time
of each such Disposition (and immediately after giving pro forma effect thereto)
each such Disposition was permitted to be made under this subsection (f));
provided that, to the extent the proceeds of any Disposition made under this
subsection (f) are reinvested within same fiscal year in which such Disposition
is made in assets used or usable in a business permitted by Section 7.07 as
certified in writing by a Responsible Officer to the Administrative Agent (which
such writing shall indicate the date and amount of such reinvestment and the
assets or businesses reinvested in), then from and after the date of receipt by
the Administrative Agent of the certificate evidencing such reinvestment the
amount so reinvested will be credited against the amount of Dispositions made in
such fiscal year in determining the aggregate amount of Dispositions permitted
under this subsection (f); provided further that the amount of any Disposition
for purposes of compliance with this subsection (f) shall be the fair market
value as determined by the Borrower in good faith;

(g) the Borrower or any Restricted Subsidiary may write-off, discount, sell or
otherwise Dispose of defaulted or past due receivables and similar obligations
in the ordinary course of business and not as part of an accounts receivable
financing transaction;

(h) to the extent constituting a Disposition, (i) issuances of Equity Interests
in the ordinary course of business and (ii) the issuance of Equity Interests of
the Borrower or any Restricted Subsidiary pursuant to an employee stock
incentive plan or grant or similar equity plan or 401(k) plans of the Borrower
or any Restricted Subsidiary for the benefit of directors, officers, employees
or consultants;

(i) the Disposition of any Swap Contract;

(j) Dispositions of Investments in cash and Cash Equivalents;

(k) licenses and sublicenses of intellectual property rights in the ordinary
course of business not interfering, individually or in the aggregate, in any
material respect with the conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole;

(l) leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Restricted Subsidiaries to others in the
ordinary course of business not interfering in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(m) transfers or other Dispositions of property subject to condemnation, takings
or casualty events;

(n) Dispositions of Unrestricted Subsidiaries, including, without limitation,
Dispositions of any Indebtedness of, or other Investments in, Unrestricted
Subsidiaries;

(o) Dispositions of assets acquired pursuant to an acquisition or other
Investment which assets are not used or useful to the core or principal business
of the Borrower and its Restricted Subsidiaries;

(p) Dispositions of Receivables and Related Assets pursuant to the terms of any
Permitted Receivables Financing in accordance with the terms thereof;

 

67



--------------------------------------------------------------------------------

(q) Dispositions of assets pursuant to Tax Incentive Programs; and

(r) Dispositions of assets previously disclosed in reasonable detail to the
Administrative Agent and the Lenders in writing at least three (3) Business Days
prior to the Closing Date;

provided that any Disposition made between a Loan Party and a Subsidiary of the
Borrower that is not a Loan Party shall be for fair market value (determined in
good faith by the Borrower at the time of such Disposition).

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Restricted Subsidiary may make dividends or distributions to the
Borrower, the Guarantors, another Restricted Subsidiary and any other Person
that owns an Equity Interest in such Restricted Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in Equity Interests (other than
Disqualified Equity Interests) of such Person;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its Equity Interests (other
than Disqualified Equity Interests);

(d) the Borrower and its Restricted Subsidiaries may make other Restricted
Payments; provided that (i) at the time of consummation thereof, no Default has
occurred and is continuing or would result from the consummation of such
Restricted Payment immediately following the consummation of such Restricted
Payment, and (ii) immediately before and immediately after giving pro forma
effect to the consummation of such Restricted Payment the Borrower and its
Restricted Subsidiaries shall be in compliance with each of the financial
covenants contained in Section 7.12; and

(e) the Borrower may redeem, retire or otherwise acquire its Equity Interests
from present or former officers, employees, directors or consultants (or their
family members or trusts or other entities for the benefit of any of the
foregoing) or make severance payments to such Persons in connection with the
death, disability or termination of employment or consultancy of any such
officer, employee, director or consultant.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof or any business reasonably
related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to

 

68



--------------------------------------------------------------------------------

(a) transactions between or among the Borrower, any other Loan Party and any of
its Wholly Owned Restricted Subsidiaries that are not Loan Parties or between
and among any Wholly Owned Restricted Subsidiaries;

(b) employment, service and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) and employee discount
purchase programs with their respective directors, officers and employees in the
ordinary course of business and discount purchase programs with their Affiliates
in the ordinary course of business;

(c) charitable contributions made to their Affiliates in the ordinary course of
business;

(d) payment of customary compensation, fees and reasonable out of pocket costs
to, and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Restricted Subsidiaries in the ordinary course of business, and
discounts provided to directors, officers and employees of the Borrower and its
Restricted Subsidiaries pursuant to customary discount purchase programs in the
ordinary course of business;

(e) any agreement, instrument or arrangement as in effect as of the Closing Date
and set forth on Schedule 7.08(e), as the same may be amended (so long as any
such amendment does not amend the applicable agreement in a manner adverse to
the Administrative Agent and the Lenders in any material respect);

(f) Restricted Payments permitted to be made under Section 7.06; and

(g) transactions with directors, officers and employees of the Borrower or any
of its Subsidiaries not required to be disclosed pursuant to Item 404(a) of
Regulation S-K of the Securities Exchange Act of 1934.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that: (a) limits the ability of any
Restricted Subsidiary that is not a Loan Party to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to the Borrower
or any Guarantor; or (b) limits the ability of any Restricted Subsidiary that is
a Domestic Subsidiary to Guarantee the Obligations; provided that the foregoing
clauses (a) and (b) shall not apply to limitations that:

(i) are incurred in favor of any holder of Indebtedness (A) secured by Liens
permitted under Section 7.01(i) solely to the extent any such limitation relates
to the property financed by or the subject of such Indebtedness, (B) permitted
under Section 7.03(f) solely to the extent any such limitation relates to
Receivables and Related Assets that are the subject of a Permitted Receivables
Financing permitted hereunder or (C) permitted under Section 7.03(h);

(ii) are imposed by applicable Laws;

(iii) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(iv) are customary restrictions on Dispositions of real property interests found
in reciprocal easement agreements of the Borrower or any Restricted Subsidiary;

 

69



--------------------------------------------------------------------------------

(v) are customary restrictions contained in an agreement related to the
Disposition of assets (to the extent such sale is permitted pursuant to
Section 7.05) that limit the encumbrance of such assets pending the consummation
of such Disposition;

(vi) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(vii) are in the Organization Documents or any related joint venture or similar
agreements binding on or applicable to any Restricted Subsidiary that is not a
Wholly Owned Restricted Subsidiary (but only to the extent such limitation
covers only the assets of such Restricted Subsidiary and any Equity Interest in
such Restricted Subsidiary);

(viii) are contained in any agreement (1) evidencing Indebtedness which a Loan
Party or Subsidiary may create, incur, assume, or permit or suffer to exist
under Section 7.03 and which Indebtedness is secured by a Lien permitted to
exist under Section 7.01, and (2) which prohibits the transfer of, and the
creation of any other Lien on, the property securing such Indebtedness (and any
replacement property and customary provisions in respect of proceeds,
accessions, and other after-acquired property);

(ix) (A) exist on the date hereof and (to the extent not otherwise permitted by
this Section) are contained in the Existing Indenture (as in effect on the date
hereof) or are listed on Schedule 7.09 hereto and (B) to the extent limitations
permitted by clause (A) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any Refinancing Indebtedness in
respect of such Indebtedness so long as such modification, replacement, renewal,
extension or refinancing does not expand the scope of such limitation;

(x) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary so long as such limitations
were not entered into or created in contemplation of such Person becoming a
Restricted Subsidiary;

(xi) contained in any Guarantee entered into by the Borrower or a Restricted
Subsidiary relating to the Indebtedness of any Subsidiary permitted to be
incurred under Section 7.03, which subordinates any rights of the Borrower or
any Restricted Subsidiary thereunder to payment from such Subsidiary to the
payment in full of such Indebtedness; and

(xii) are either (A) contained in any agreement (1) evidencing Indebtedness
which a Loan Party or Subsidiary may create, incur, assume, or permit or suffer
to exist under Section 7.03 and (2) which are not more restrictive to the
Borrower and the Lender Parties than the such limitations contained in the
Existing Indenture (as in effect on the date hereof), (B) contained in the
Revolving Credit Agreement or (C) in any agreement evidencing any Refinancing
Indebtedness in respect of any such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
limitation;

provided that, notwithstanding anything to the contrary in this Section, neither
the Borrower nor any of its Restricted Subsidiaries shall create, incur, assume,
or permit or suffer to exist any restriction on the granting of Liens in favor
of the Administrative Agent, other than the equal and ratable sharing provisions
under (x) the Existing Indenture (as in effect on the date hereof) or (y) any
agreement evidencing Indebtedness described in subsection (xii) above so long as
such provisions are the same as, or substantially similar to, the equal and
ratable sharing provisions under the Existing Indenture (as in effect on the
date hereof).

 

70



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Accounting Changes; Organizational Documents.

(a) Change the fiscal year end of the Borrower.

(b) Make (without the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed)) any material change in its accounting
treatment and reporting policies not permitted by GAAP.

(c) Amend, modify or change any Organization Document of any Loan Party in any
manner that materially and adversely affects the rights and interests of the
Lender Parties under the Loan Documents.

7.12 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00 to 1.00.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than 3.75 to
1.00.

7.13 Receivables Financing Subsidiaries. The Borrower will not at any time
permit any Receivables Financing Subsidiary (a) to own or hold any assets, or
conduct any operations, other than those reasonably necessary to comply with the
terms of a Permitted Receivables Financing to which such Receivables Financing
Subsidiary is a party and Investments in the form of unsecured intercompany
Indebtedness owed by the Borrower or any Restricted Subsidiary to such
Receivables Financing Subsidiary which is subordinated in right of payment to
the Obligations, or (b) to incur, assume or suffer to exist any Indebtedness
other than Indebtedness permitted by Section 7.03(f).

7.14 No Violation of Anti-Corruption Laws or Sanctions. Except as licensed by
OFAC or otherwise in accordance with applicable Law, request any Borrowing, or
use or permit any of its Subsidiaries or its or their respective directors,
officers, employees and agents to use the proceeds of any Borrowing (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following occurrences (each an “Event of
Default”):

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or (ii) within five (5) days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

71



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower or any of its Restricted Subsidiaries fails
to perform or observe any term, covenant or agreement contained in any of
Sections 6.02(b), 6.03(a), 6.05(a) (solely with respect to the maintenance of
the Borrower’s existence), 6.10, 6.11, 6.14 or Article VII; or

(c) Other Defaults. The Borrower or any of its Restricted Subsidiaries fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier of
(i) the date on which a Responsible Officer of the Borrower obtains actual
knowledge of such failure or (ii) receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by the Borrower or any of its
Restricted Subsidiaries herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made (or, if qualified by
materiality or Material Adverse Effect, in any respect); or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee referred to in clause (i)(A) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event (other than any event requiring the
repurchase, repayment or redemption (automatically or otherwise), or an offer to
repurchase, prepay or redeem, any Indebtedness under the 2013 Indenture or other
Indebtedness incurred to finance all or a portion of an acquisition (so long as
such repurchase, prepayment or redemption is not required to be made at an
amount in excess of 102% of the initial principal amount of such Indebtedness
being repurchased, repaid or redeemed together with any accrued and unpaid
interest), or the delivery of any notice with respect thereto, solely as a
result of the Borrower not completing the acquisition contemplated to be funded
in whole or in part with the proceeds of such Indebtedness or the acquisition
agreement relating to such acquisition being terminated) is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Borrower or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. (i) Any Loan Party or any of its Restricted
Subsidiaries that is a Material Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
examiner, rehabilitator or similar officer for it or for all or any material
part of its property; or (ii) any receiver, trustee, custodian, conservator,
liquidator,

 

72



--------------------------------------------------------------------------------

rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary that is a Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

(h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary that is a Material Subsidiary (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding the Threshold Amount (to the extent not covered by
independent, third-party insurance as to which the applicable insurer has not
disputed, denied or failed to acknowledge coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which has resulted or could reasonably be
expected to result in the occurrence of a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in writing the validity or enforceability of any material
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations and termination of the
Commitments), or purports to revoke, terminate or rescind any material provision
of any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to be terminated, whereupon such
commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

73



--------------------------------------------------------------------------------

(c) [reserved]; and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States (or any analogous Laws of any other applicable jurisdiction), the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent or the Lenders on account of the Obligations shall,
subject to the provisions of Section 2.17, be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Obligations
owing under Lender Cash Management Agreements and Lender Hedge Agreements)
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations (excluding Obligations owing
under Lender Cash Management Agreements and Lender Hedge Agreements), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and (b) payment of Obligations then owing under Lender
Hedge Agreements and Lender Cash Management Agreements, ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, Obligations arising under Lender Cash Management
Agreements and Lender Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be, and only payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Lender Cash Management Agreement or Lender Hedge Agreement. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.

 

74



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and, except as provided in
Section 9.07(a), neither the Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

75



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

9.06 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or

 

76



--------------------------------------------------------------------------------

more sub agents appointed by the Administrative Agent. The Administrative Agent
and any such sub agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

9.07 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject, so long as no Event of
Default exists and is then continuing, to the written consent of the Borrower
(such consent not to be unreasonably withheld, delayed or conditioned), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (the “Resignation Effective Date”), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment (including by reason of the
failure to obtain the Borrower’s consent), then such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition of Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person, remove such Person as Administrative Agent and
(subject, so long as no Event of Default exists and is then continuing, to the
written consent of the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned)) appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Borrower (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such
successor shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any cash collateral held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such cash collateral
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or

 

77



--------------------------------------------------------------------------------

retired) or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

9.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
Related Parties has made any representation or warranty to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of any Loan Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.09 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Book Managers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations (other than
Obligations owing under Lender Cash Management Agreements and Lender Hedge
Agreements, unless at the direction or with the consent of the applicable Cash
Management Bank or Hedge Bank) that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

78



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.11 Guaranty Matters.

(a) Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) irrevocably authorizes the
Administrative Agent, at its option and in its discretion (i) to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Guarantor as a result of a transaction permitted hereunder and is no longer a
Borrower (as defined in the Revolving Credit Agreement) or a Guarantor (as
defined in the Revolving Credit Agreement) under the Revolving Credit Agreement,
and (ii) to release all Guarantors from their obligations under the Guaranty in
connection with the release of the Guaranty provided in Section 10.22(a)(i).

(b) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.

(c) In each case as specified in this Section 9.11, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.11.

9.12 Lender Cash Management Agreements and Lender Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03 or any
Guaranty by virtue of the provisions hereof or of any Guaranty shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Lender Cash Management Agreements and Lender Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent (which acknowledgement the
Administrative Agent shall provide so long as (x) the Lenders (and any other
applicable parties) required under this Section have approved such amendment,
waiver or consent in accordance with this Section and (y) such amendment, waiver
or consent does not otherwise affect the rights or duties of the Administrative
Agent under this Agreement or the other Loan Documents (in which

 

79



--------------------------------------------------------------------------------

case such amendment, waiver or consent shall require the approval of the
Administrative Agent as described in clause (iii) of the second proviso of this
Section)), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby or change the order of the application of such
payments, in each case without the written consent of each Lender directly and
adversely affected thereby;

(f) amend the definition of “Alternative Currency” without the written consent
of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly adversely affected thereby;

(h) release (i) the Borrower from its Obligations hereunder or under the Loan
Documents or (ii) any Guarantors comprising all or substantially all of the
credit support, in each case (other than as authorized by Section 9.11 or 10.22)
without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

80



--------------------------------------------------------------------------------

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 10.01, this Agreement may be amended (or amended and
restated) with the written consent of the Loan Parties and the Administrative
Agent in accordance with Section 2.15.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, a Guarantor or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower and the Guarantors).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

81



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Guarantor, any Lender
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantor’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Guarantor, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Guarantors and the
Administrative Agent, may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower, the Guarantors or their respective securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower or any Guarantor even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower or
any Guarantor. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

82



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses actually incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (including the reasonable and documented fees, charges and
disbursements of (A) one counsel for the Administrative Agent and the Arrangers
(taken as a whole), (B) one local or foreign counsel in each relevant
jurisdiction, and (C) any necessary special or regulatory counsel), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out of pocket
expenses actually incurred by the Administrative Agent or any Lender (including
the fees, charges and disbursements of (A) one counsel for the Administrative
Agent and the Arrangers (taken as a whole), (B) one counsel for the Lenders,
taken together, (C) one local or foreign counsel in each relevant jurisdiction,
(D) one necessary special or regulatory counsel and (E) in the case of any
actual or perceived conflict of interest with respect to any of the counsel
identified in clauses (A) through (D) above, one additional counsel to each
group of affected Persons similarly situated, taken as a whole (which in the
case of clause (C) shall allow for up to one additional counsel in each relevant
jurisdiction)), in connection with the enforcement or protection of its rights
(x) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (y) in connection with the Loans made
hereunder, including all such out of pocket expenses actually incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Arrangers,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees,

 

83



--------------------------------------------------------------------------------

charges and disbursements of (i) one counsel for the Administrative Agent and
the Arrangers (taken as a whole), (ii) one counsel for the other Indemnitees,
taken together, (iii) one local or foreign counsel in each relevant
jurisdiction, (iv) one necessary special or regulatory counsel and (v) in the
case of any actual or perceived conflict of interest with respect to any of the
counsel identified in clauses (i) through (iv) above, one additional counsel to
each group of affected Persons similarly situated, taken as a whole (which in
the case of clause (iii) shall allow for up to one additional counsel in each
relevant jurisdiction)), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower, any Guarantor or any other
Loan Party arising out of, in connection with, or as a result of (A) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (B) any Loan or
the use or proposed use of the proceeds therefrom, (C) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(D) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses either (x) (1) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (2) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for a material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (y) arise solely from disputes solely between or among
Indemnitees (except that in the event of such dispute involving a claim or
proceeding brought against the Administrative Agent or an Arranger or any of
their respective Related Parties (in each case, acting in its capacity as such)
by the other Indemnitees, the Administrative Agent or such Arranger or such
Related Party, as applicable, shall be entitled (subject to the other
limitations and exceptions set forth in this proviso) to the benefit of such
indemnification) not relating to or in connection with acts or omissions by the
Borrower, any of its Subsidiaries or any of the their respective Affiliates.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither the Borrower nor any Guarantor shall assert, and hereby
waives, any claim against any

 

84



--------------------------------------------------------------------------------

Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower or any Guarantor is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than as provided in
Section 7.04) neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and, subject to the last sentence of subsection (b) below, any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

85



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in subsection (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of any Commitment and the principal outstanding balance of the
Loans, of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of such “Trade Date”, shall not be less than
$5,000,000 in the case of any assignment, unless (1) the Administrative Agent
and (2) so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

86



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof,
or (C) to a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii) No Assignment Resulting in Additional Indemnified Taxes or Other Taxes. No
assignment shall be made to any Person (other than an assignment at the request
of the Borrower pursuant to Section 10.13) that would result in the imposition
of Indemnified Taxes or Other Taxes in excess of the Indemnified Taxes or Other
Taxes that would be imposed in the absence of such assignment unless the
Borrower consents to such assignment or the proposed assignee agrees with the
Borrower to treat such excess Indemnified Taxes and Other Taxes as Excluded
Taxes; provided that this clause (vii) shall not apply after the occurrence and
during the continuation of an Event of Default.

(viii) Alternative Currencies. Unless at the time of any assignment an Event of
Default shall have occurred and be continuing, no such assignment shall be made
during the Availability Period to any Person that cannot make Loans to the
Borrower in the Alternative Currency unless the Borrower consents to such
assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such

 

87



--------------------------------------------------------------------------------

assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Guarantors, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any Guarantor or the Administrative Agent, sell
participations to any Person (other than a natural person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements and limitations therein,
including the requirements under Section 3.01(g) (it being understood that the
documentation required under Section 3.01(g) shall be delivered to the
participating Lender)), 3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 10.13 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information

 

88



--------------------------------------------------------------------------------

relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), in accordance with its customary procedures,
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent or such Lender, as the case may be,
agrees that it will notify the Borrower as soon as practicable under the
circumstances in the event of any such disclosure by such Person (other than any
disclosure at the request of a regulatory authority or in connection with a
routine audit or review) unless such notification is prohibited by Law, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions at
least as restrictive as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower and which such
disclosure is not known by the Administrative Agent or such Lender, as the case
may be, to be made in violation of a

 

89



--------------------------------------------------------------------------------

confidentiality restriction in respect thereof in favor of the Borrower or any
of its Affiliates. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement
(not otherwise constituting Information subject to the foregoing confidentiality
provisions) to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

90



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrower is required to pay any Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender is a Defaulting Lender,
(d) any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that has received the consent of the
Required Lenders but requires the consent of such Lender or (e) any Lender gives
a notice provided for under Section 3.02, then, in each case, the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01, Section 3.04 or
Section 3.05) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

91



--------------------------------------------------------------------------------

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower;

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) in the case of any assignment under a situation described in subpart
(d) above, such replacement, when combined with all other replacements
effectuated by this Section for such purpose, will allow the action or event
giving rise to such right of replacement to be successfully consummated; and

(v) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Subject to satisfaction of the conditions to replace a Lender
set forth in this Section 10.13, any Lender that is required to make an
assignment pursuant to this Section 10.13 agrees to execute and deliver, as
promptly as practicable and at the sole expense of the Borrower, an Assignment
and Assumption to effectuate such assignment.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

92



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, any Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, each of the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

93



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower and the Guarantors that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) and other anti-money laundering and
antiterrorism laws and regulations, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower or Guarantor in accordance with the Act
and such other anti-money laundering and antiterrorism laws and regulations. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations and other antiterrorism laws and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

10.20 Reserved.

10.21 Reserved.

10.22 Release of Guaranty.

 

94



--------------------------------------------------------------------------------

(a) Notwithstanding anything to the contrary contained in this Agreement, each
Lender Party that is a party hereto hereby agrees that:

(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Lender Cash
Management Agreements and Lender Hedge Agreements either (x) as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made or (y) notice has not been received by the Administrative
Agent from the applicable Cash Management Bank or Hedge Bank, as the case may
be, that amounts are due and payable under such Lender Cash Management Agreement
or Lender Hedge Agreement, as the case may be), the Borrower and each Guarantor
shall be released from its obligations under the Guaranty; and

(ii) any Guarantor shall be released from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction or
designation permitted hereunder.

(b) [Reserved].

(c) In connection with the foregoing, and subject to Section 9.11 (including the
right of the Administrative Agent to obtain confirmation thereof from the
Required Lenders), the Administrative Agent shall, at the Borrower’s sole
expense and at the Borrower’s request, (x) promptly execute and file in the
appropriate location and deliver to the Borrower such termination and full or
partial release statements or confirmations thereof, as applicable, and (y) do
such other things as are reasonably necessary to release the Guarantees to be
released pursuant hereto promptly upon the effectiveness of any such release.

10.23 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

95



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed and delivered by its proper and duly authorized officers as of
the day and year first above written.

 

BORROWER:     MOHAWK INDUSTRIES, INC.     By:   /s/ Shailesh Bettadapur    
Name:   Shailesh Bettadapur     Title:   Vice President and Treasurer

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender     By:   /s/ Kay Ready     Name:   Kay
Ready     Title:   Managing Director

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     KBC BANK N.V., as a Lender     By:   /s/ Lars Wallin     Name:  
Lars Wallin     Title:   Director     By:   /s/ Tom Lalli     Name:   Tom Lalli
    Title:   Managing Director

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ David L. McCauley Name:   David L.
McCauley Title:   Senior Vice President

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Robb Hoover Name:   Robb
Hoover Title:   Vice President

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Kara Van Duzee Name:  
Kara Van Duzee Title:   Vice President

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as a Lender By:   /s/ Robert T. Barnaby Name:  
Robert T. Barnaby Title:   Senior Vice President

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Craig J. Malloy Name:   Craig J. Malloy
Title:   Director

 

 

 

 

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

MIZUHO BANK LTD, as a Lender By:   /s/ Donna Demagistris Name:   Donna
Demagistris Title:   Authorized Signatory

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ John A. Horst Name:   John A.
Horst Title:   Executive Director

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Jonathan H. James Name:   Jonathan H.
James Title:   Senior Vice President

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Ravneet Mumick
Name:   Ravneet Mumick Title:   Director

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Elizabeth Tallmadge Name:   Elizabeth
Tallmadge Title:   Managing Director

 

MOHAWK INDUSTRIES, INC.

TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined) among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

The Borrower hereby requests (select one):

 

¨ A Borrowing   

¨ A conversion of Loans or continuation of

Eurocurrency Rate Loans

 

1.    On         (a Business Day).

2.    In the amount of        .

3.    Comprised of         .1       [Type of Loan requested]   

4.    In the following currency:         .2 5.   
For Eurocurrency Rate Loans: with an Interest Period of _____ months.

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

 

 

1  Borrowings must be at least $50,000,000.

2  Dollars or Euro.



--------------------------------------------------------------------------------

MOHAWK INDUSTRIES, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

_________________________________

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Term Loan Agreement, dated as of March 1, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in the currency in which such Loan was denominated and in
Same Day Funds at the Administrative Agent’s Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of its Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Agreement, including
Section 10.14(b) (Submission to Jurisdiction) thereof.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

MOHAWK INDUSTRIES, INC., a Delaware corporation By:     Name:     Title:    



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of Loan
Made

   Currency and
Amount of Loan
Made    End of Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation Made
By                                                                              
           



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Agreement, dated as of March 1,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”) among MOHAWK INDUSTRIES,
INC., a Delaware corporation (the “Company”), each lender from time to time
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent and (b) that certain Amended and Restated Credit Agreement, dated as of
March 26, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Revolving Credit Agreement;” the
terms defined therein being used herein as defined in the Term Loan Agreement
and/or the Revolving Credit Agreement (as applicable)), among the Company,
ALADDIN MANUFACTURING CORPORATION, a Delaware corporation, DAL-TILE
DISTRIBUTION, INC., a Delaware corporation, the Designated Domestic Borrowers
from time to time party thereto, MOHAWK UNITED INTERNATIONAL B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands,registered with the Dutch
Trade Register of the Chambers of Commerce under number 17229715, MOHAWK FOREIGN
HOLDINGS S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée, MOHAWK INTERNATIONAL HOLDINGS S.À R.L., a
company organized and existing under the laws of Luxembourg as a société à
responsibilité limitée, MOHAWK FOREIGN FUNDING S.À R.L., a company organized and
existing under the laws of Luxembourg as a société à responsibilité limitée,
UNILIN BVBA, a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) organized under the laws of Belgium and registered
under nr. 0405.414.072 RPR/RPM Ghent, Kortrijk division, PREMIUM FLOORS
AUSTRALIA PTY LIMITED, a private limited liability company organized under the
laws of Australia, the Designated Foreign Borrowers from time to time party
thereto, the lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and an L/C
Issuer.3

The undersigned, solely in his/her capacity as a Responsible Officer of the
Company and not in his/her individual capacity, hereby certifies as of the date
hereof that he/she is the of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

 

3  The reference to the Revolving Credit Agreement may be removed to the extent
such agreement is terminated.



--------------------------------------------------------------------------------

1. The Company has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed the terms of the Agreement and has made, or has
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition (financial or otherwise) of the Company during
the accounting period covered by such financial statements.

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of (i) the Company contained in Article V
of the Agreement (other than the representations and warranties in
Section 5.05(b) and Section 5.06(b) of the Agreement) and (ii) each Loan Party
contained in each other Loan Document or in any document furnished at any time
under or in connection with the Loan Documents, are true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Certificate, the representations and warranties contained in
subsection (a) of Section 5.05 of the Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clause (a) of Section 6.01 of the
Agreement, including the statements in connection with which this Certificate is
delivered.

5. The financial covenant analyses, calculations and information set forth on
Schedules 1, 2, 3 and 4 attached hereto are true and accurate on and as of the
date of this Certificate. Such Schedules contain calculations showing (A) the
amount of the Total Consolidated Assets as of the most recent fiscal quarter end
or fiscal year end, as the case may be, and confirming compliance with each of
the baskets in Sections 7.03(g) and 7.05(f) of the Credit Agreement, and (B) a
listing of (1) each Restricted Subsidiary and (2) each Restricted Subsidiary
that constitutes a Material Subsidiary under the individual 5% test described in
the definition of “Material Subsidiary” and (ii) the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such financial statements.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of __________________________, ________________________.

 

MOHAWK INDUSTRIES, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Term Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Term Loan Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1. Assignor[s]:                                                      

                                 _________________________

 

2. Assignee[s]:                                                      

                                 _________________________

 

4  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6  Select as appropriate.

7  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]

3. Borrower: MOHAWK INDUSTRIES, INC., a Delaware corporation (the “Borrower”).

4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Term Loan Agreement

5. Term Loan Agreement: Term Loan Agreement, dated as of March 1, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time), among the Borrower, the Lenders from time to time party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent.

6. Assigned Interest[s]:

 

Assignor[s]8

  

Assignee[s]9

   Aggregate Amount
of Commitment/
Loans for all
Lenders10      Amount of
Commitment
/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans11      CUSIP Number         $_______________         $___________        
___________%               $_______________         $___________        
___________%               $_______________         $___________        
___________%      

[7. Trade Date:                 ]12

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

8  List each Assignor, as appropriate.

9  List each Assignee, as appropriate.

10  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

12  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

[Consented to and]13 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:       Title:
[Consented to:]14 MOHAWK INDUSTRIES, INC. By:       Title:

 

 

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

14  To be added only if the consent of the Borrower is required by the terms of
the Term Loan Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Term Loan Agreement, dated as of March 1, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time the “Term Loan
Agreement”), among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an assignee under Section 10.06 of the
Term Loan Agreement (subject to such consents, if any, as may be required
thereunder), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Term Loan Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Term Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY

THIS GUARANTY (as amended, restated, extended, supplemented or otherwise
modified from time to time, this “Guaranty”), dated as of March 1, 2016, is made
by MOHAWK INDUSTRIES, INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower identified on the signature pages hereto and any
Additional Guarantor (as defined below) who may become a party to this Guaranty
(such signatories, the Borrower and the Additional Guarantors, collectively, the
“Guarantors” and each individually, a “Guarantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of itself and the Lender
Parties.

PRELIMINARY STATEMENTS

Pursuant to that certain Term Loan Agreement dated as of the date hereof (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), among the Borrower, the Lenders from time to
time party thereto and the Administrative Agent, the Lenders have agreed to make
Credit Extensions to the Borrower upon the terms and subject to the conditions
set forth therein.

Each Guarantor will materially benefit from the Credit Extensions made and to be
made under the Term Loan Agreement.

Each Guarantor is required to enter into this Guaranty pursuant to the terms of
the Term Loan Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the other Lender Parties to make their respective Credit Extensions
and other financial accommodations under the Loan Documents, the Lender Cash
Management Agreements or the Lender Hedge Agreements, the Guarantors hereby
agree with the Administrative Agent, for the ratable benefit of the Lender
Parties, as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed thereto in the Term Loan Agreement. The following
terms when used herein shall have the meanings set forth below:

“Additional Guarantor” means each Person which hereafter becomes a Guarantor
pursuant to Section 19 hereof and Section 6.14 of the Term Loan Agreement.

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (a) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of the Guarantors other than the maker of such Excess
Payment; provided that for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.



--------------------------------------------------------------------------------

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided that for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Guaranteed Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

2. Guaranty. Each Guarantor hereby, jointly and severally, with the other
Guarantors, absolutely and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of all Obligations, including
any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of the
Borrower to any Lender Party arising under the Term Loan Agreement or any other
Loan Document (including all renewals, extensions, amendments, restatements and
other modifications thereof and all reasonable costs, attorneys’ fees of outside
counsel and out-of-pocket expenses incurred by the Administrative Agent or any
other Lender Party in connection with the collection or enforcement thereof),
and whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against any Guarantor or the Borrower under
any Debtor Relief Law, and including interest that accrues after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”). The books and records
of the Administrative Agent and the books and records of each Lender Party
showing the amount of the Guaranteed Obligations shall be admissible in evidence
in any action or proceeding, and shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or



--------------------------------------------------------------------------------

circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of each Guarantor under this Guaranty,
and such Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law.

3. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein (other than Excluded
Taxes) unless such Guarantor is compelled by applicable Law to make such
deduction or withholding and each Guarantor shall, jointly and severally, pay
and indemnify each Lender Party for Taxes and Other Taxes. The obligations of
each Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

4. Rights of Lender Parties. To the fullest extent not prohibited by applicable
Law, each Guarantor consents and agrees that the Lender Parties may, at any time
and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof, (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations,
(c) apply such security and direct the order or manner of sale thereof as the
Lender Parties in their sole discretion may determine and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, to the
fullest extent not prohibited by applicable Law, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

5. Certain Waivers. To the fullest extent permitted by applicable Law, each
Guarantor waives (a) any defense arising by reason of any disability or other
defense of the Borrower or any other Guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Lender Party) of the liability
of the Borrower other than indefeasible payment and performance in full of the
Guaranteed Obligations, (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower, (c) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder, (d) any right to require any Lender Party to proceed against the
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in any Lender Party’s power whatsoever,
(e) any benefit of and any right to participate in any security now or hereafter
held by any Lender Party and (f) any and all other defenses or benefits that may
be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. To the fullest extent not prohibited by
applicable Law, each Guarantor expressly waives all setoffs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.



--------------------------------------------------------------------------------

6. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

7. Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of each Lender Party with respect to the
Guaranteed Obligations are terminated. If any amounts are paid to any Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Lender Parties and shall forthwith be paid to the
Administrative Agent (for the benefit of itself and the other Lender Parties) to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

8. Contribution. Subject to Section 7, each Guarantor hereby agrees with each
other Guarantor that if any Guarantor shall make an Excess Payment, such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share of such Excess
Payment. The payment obligations of any Guarantor under this Section shall be
subordinate and subject in right of payment to the Guaranteed Obligations until
such time as the Guaranteed Obligations have been indefeasibly paid and
performed in full, and no Guarantor shall exercise any right or remedy under
this Section against any other Guarantor until such Guaranteed Obligations have
been indefeasibly paid and performed in full. Each Guarantor recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. This Section shall
not be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under applicable Law against the
Borrower in respect of any payment of Guaranteed Obligations.

9. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash (other
than (i) contingent indemnification obligations as to which no claim has been
asserted and (ii) obligations and liabilities under Lender Cash Management
Agreements and Lender Hedge Agreements either (x) as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made or (y) notice has not been received by the Administrative Agent from
the applicable Cash Management Bank or Hedge Bank, as the case may be, that
amounts are due and payable under such Lender Cash Management Agreement or
Lender Hedge Agreement, as the case may be) and any commitments of each Lender
Party with respect to the Guaranteed Obligations are terminated. Notwithstanding
the foregoing, this Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of the Borrower or
any Guarantor is made, or any Lender Party exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Lender Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not any Lender Party is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

10. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of any Lender



--------------------------------------------------------------------------------

Party or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations; provided
that the Borrower may make ordinary course payments pursuant to the Borrower’s
and its Subsidiaries’ cash management systems unless an Event of Default has
occurred and is continuing. If the Administrative Agent so requests when an
Event of Default has occurred and is continuing, any such obligation or
indebtedness of the Borrower to any Guarantor shall be enforced and performance
received by such Guarantor as trustee for the Administrative Agent and the
proceeds thereof, as well as any other amounts received by such Guarantor in
violation of this Section, shall be paid over to the Administrative Agent on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of such Guarantor under this Guaranty.

11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Borrower or any Guarantor under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Administrative Agent.

12. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other Guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that no Lender Party has a duty, and such
Guarantor is not relying on any Lender Party at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of any Lender Parties to disclose such information and any defense
relating to the failure to provide the same).

13. Representations and Warranties. Each Guarantor represents and warrants that
each representation and warranty contained in Article V of the Term Loan
Agreement relating to such Guarantor is true and correct as if made by such
Guarantor herein.

14. Amendments, Waivers and Consents. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified, nor any
consent be given, except in accordance with Section 10.01 of the Term Loan
Agreement.

15. Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 10.02 of the Term Loan
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors, at the address of the Borrower set forth in
Section 10.02 of the Term Loan Agreement.

16. Expenses; Indemnification and Survival. The Guarantors shall, jointly and
severally, (a) pay all reasonable out-of-pocket expenses actually incurred by
the Administrative Agent and each other Lender Party and (b) indemnify each
Indemnitee (which for purposes of this Guaranty shall include, without
limitation, all Lender Parties), in each case, to the extent the Borrower would
be required to do so pursuant to Section 10.04 of the Term Loan Agreement. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty in
accordance with its terms.

17. Right of Setoff; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL; Judgment Currency. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting the
general applicability of the foregoing and the terms of the other Loan Documents
to this Guaranty and the parties hereto, the terms of Sections 10.08, 10.14,
10.15 and 10.19 of the Term Loan Agreement are incorporated herein by reference,
mutatis mutandis, with each reference to the “Borrower” therein (whether express
or by reference to the Borrower as a “party” thereto) being a reference to the
Guarantors, and the parties hereto agree to such terms.



--------------------------------------------------------------------------------

18. Counterparts; Electronic Execution. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Guaranty.

19. Additional Guarantors. At any time after the date of this Guaranty, one or
more additional Persons may become a party hereto by executing and delivering to
the Administrative Agent a Guarantor Joinder Agreement pursuant to
Section 6.14(a) of the Term Loan Agreement. Immediately upon such execution and
delivery of such joinder agreement, and without any further action, each such
additional Person will become a party to this Guaranty as a “Guarantor” and have
all of the rights and obligations of a Guarantor hereunder and this Guaranty
shall be deemed amended by such joinder agreement.

20. Miscellaneous. No failure by the Administrative Agent or any Lender Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the Administrative Agent and each Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by any Guarantor or any other guarantor
for the benefit of the Lender Parties or any term or provision thereof.

21. Acknowledgments. Each Guarantor hereby acknowledges that (a) it has been
advised by counsel in the negotiation, execution and delivery of this Guaranty
and the other Loan Documents to which it is a party and (b) it has received a
copy of the Term Loan Agreement and the other Loan Documents and has reviewed
and understands the same.

22. Severability. If any provision of this Guaranty is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

23. Titles and Captions. Titles and captions of Articles, Sections and
subsections in this Guaranty are for convenience only, and neither limit nor
amplify the provisions of this Guaranty.

24. USA PATRIOT Act. Each Lender Party that is subject to the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and
the Administrative Agent (for itself and not on behalf of any Lender Party)
hereby notifies the Guarantors that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies each
Guarantor, which information includes the name and address of each Guarantor and
other information that will allow such Lender Party or the Administrative Agent,
as applicable, to identify each Guarantor in accordance with the Act. Each
Guarantor shall, promptly following a request by the Administrative



--------------------------------------------------------------------------------

Agent or any Lender Party, provide all documentation and other information that
the Administrative Agent or such Lender Party requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

25. Successors and Assigns. The provisions of this Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Guarantor may assign or
otherwise transfer any of its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent and the other Lender
Parties (in accordance with the Term Loan Agreement).

26. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

27. Eligible Contract Participant. Notwithstanding anything to the contrary in
any Loan Document, no Guarantor shall be deemed under this Guaranty to be a
guarantor of any Swap Obligations if such Guarantor was not an “eligible
contract participant” as defined in § 1a(18) of the Commodity Exchange Act, at
the time the guarantee under this Guaranty becomes effective with respect to
such Swap Obligation and to the extent that the providing of such guarantee by
such Guarantor would violate the Commodity Exchange Act; provided, however, that
in determining whether any Guarantor is an “eligible contract participant” under
the Commodity Exchange Act, the guarantee of the Obligations of such Guarantor
under this Guaranty by a Guarantor that is also a Qualified ECP Guarantor shall
be taken into account.

28. Keepwell. Without limiting anything in this Guaranty, each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time to each Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act at the time the guarantee under
this Guaranty becomes effective with respect to any Swap Obligation, to honor
all of the Obligations of such Guarantor under this Guaranty in respect of such
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 28 for the maximum amount of such liability
that can be hereby incurred without rendering its undertaking under this
Section 28, or otherwise under this Guaranty, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The undertaking of each Qualified ECP Guarantor under this
Section 28 shall remain in full force and effect until termination of the
Commitments and payment in full of all Loans and other Obligations. Each
Qualified ECP Guarantor intends that this Section 28 constitute, and this
Section 28 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Guarantor that would otherwise not constitute
an “eligible contract participant” under the Commodity Exchange Act.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to be
duly executed as of the date first above written.

 

GUARANTORS:                   MOHAWK INDUSTRIES, INC.

 

By:     Name:     Title:     DAL-TILE DISTRIBUTION, INC. By:     Name:    
Title:     ALADDIN MANUFACTURING CORPORATION By:     Name:     Title:    



--------------------------------------------------------------------------------

Acknowledged and accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTOR JOINDER AGREEMENT

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
                    , 20__, is by and between                             , a
                     (the “Joinder Party”), and Wells Fargo Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”), under that certain Guaranty, dated as of March 1, 2016 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Guaranty”), made by Mohawk Industries, Inc., a Delaware corporation (the
“Borrower”) and certain Domestic Subsidiaries of the Borrower, in favor of the
Administrative Agent. Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Guaranty.

Reference is made to that certain Term Loan Agreement dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Term Loan Agreement”), among the Borrower, the Lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent. Under Section 6.14(a) of the Term Loan Agreement, a
Domestic Subsidiary of the Borrower is required to become a Guarantor.
Accordingly, the Joinder Party elects to join the Guaranty as a “Guarantor”
thereunder pursuant to Section 19 thereof.

Therefore, the Joinder Party hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Joinder Party hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Joinder Party will be deemed to be a
“Guarantor” under the Guaranty and shall have all of the rights and obligations
of a Guarantor thereunder as if it had executed the Guaranty in such capacity.
The Joinder Party hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions applicable to the Loan Parties
contained in the applicable Loan Documents, including, without limitation, all
of the representations and warranties in Section 13 of the Guaranty. Without
limiting the generality of the foregoing terms of this Paragraph 1, the Joinder
Party hereby, jointly and severally together with the other Guarantors,
absolutely and unconditionally guarantees the prompt payment of the Obligations
in accordance with Section 2 of the Guaranty.

2. The information in Schedule A to this Joinder Agreement is true and correct
as of the date hereof.

3. Each of the Term Loan Agreement and the Guaranty is, and upon the Joinder
Party becoming a Guarantor, shall continue to be, in full force and effect.

4. This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

5. This Agreement shall be governed by and construed and enforced in accordance
with the law of the State of New York. The terms of Sections 15 (Notices), 16
(Expenses; Indemnification and Survival), 17 (Right of Setoff; Governing Law;
Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL; Judgment Currency), 21
(Acknowledgments), 22 (Severability) and 23 (Titles and Captions) of the
Guaranty are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joinder Party has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

JOINDER PARTY: [NAME OF JOINDER PARTY] By:     Name:     Title:    



--------------------------------------------------------------------------------

Acknowledged, accepted and agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule A

Disclosure Information

Registered Office of Joinder Party:



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined) among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) and Commitment (as well as any Notes evidencing such Loan(s) and
Commitment) in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Administrative Agent and the Borrower in writing, and (2) the undersigned
shall have at all times furnished the Administrative Agent and the Borrower with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:                      , 20[___]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined) among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title: Date:                          ,
20[___]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined) among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title: Date:                          ,
20[___]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement, dated as of March 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined) among MOHAWK INDUSTRIES, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
and Commitment (as well as any Notes evidencing such Loan(s) and Commitment) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) and Commitment
(as well as any Notes evidencing such Loan(s) and Commitment), (iii) with
respect to the extension of credit pursuant to the Term Loan Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Administrative Agent and
the Borrower in writing, and (2) the undersigned shall have at all times
furnished the Administrative Agent and the Borrower with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER] By:       Name:   Title: Date:                          ,
20[___]



--------------------------------------------------------------------------------

SCHEDULES



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Wells Fargo Bank, National Association

   $ 21,000,000.00         10.500000000 % 

Bank of America, N.A.

   $ 21,000,000.00         10.500000000 % 

Barclays Bank PLC

   $ 21,000,000.00         10.500000000 % 

JPMorgan Chase Bank, N.A.

   $ 21,000,000.00         10.500000000 % 

SunTrust Bank

   $ 21,000,000.00         10.500000000 % 

Fifth Third Bank

   $ 15,000,000.00         7.500000000 % 

Mizuho Bank Ltd.

   $ 15,000,000.00         7.500000000 % 

PNC Bank, National Association

   $ 15,000,000.00         7.500000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 15,000,000.00         7.500000000 % 

U.S. Bank National Association

   $ 15,000,000.00         7.500000000 % 

Branch Banking and Trust Company

   $ 10,000,000.00         5.000000000 % 

KBC Bank N.V.

   $ 10,000,000.00         5.000000000 % 

TOTAL

   $ 200,000,000.00         100.000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 5.11(d)

PENSION PLANS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.12

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

A.

 

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Aladdin Manufacturing Corporation

   Mohawk Carpet, LLC    100%   Material Subsidiary

Alsace Logistique S.A.

   Mohawk United International B.V.    100%  

Altaj Kerama OOO

   Sibir Kerama ZAO    60%  

Avelgem Green Power CVBA

  

IVC BVBA

 

IVC Green Power NV

 

International Flooring Systems S.à r.l.

   5%

 

5%

 

90%

 

B&M NV

   Unilin BVBA    80%  

Balterio US, Inc.

   IVC US, Inc.    100%  

Baltkerama (LLC)

   Kerama Center (CJSC)    100%  

C.F. Marazzi S.A.

   Marazzi Group S.r.l.    100%  

Ceràmica San Lorenzo USA, Inc.

   Dal-Tile Distribution, Inc.    100%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Cerámica San Lorenzo de México, S.A. de C.V.

  

Dal-Tile Mexico, S. de R.L. de C.V.

 

DT Mex Holdings, LLC

   99.9%

 

0.1%

 

Cevotrans BV

   Unilin Insulation BV    100%  

Dal Italia LLC

   Dal-Tile I, LLC    100%  

Dal-Elit, LLC

   Dal-Tile Shared Services, Inc.    100%   Material Subsidiary

Dal-Tile Corporation

   Dal-Tile Group Inc.    100%   Material Subsidiary

Dal-Tile Distribution, Inc.

   Dal-Tile Corporation    100%   Material Subsidiary

Dal-Tile Group Inc.

   Dal-Tile International Inc.    100%  

Dal-Tile I, LLC

   Dal-Tile Distribution, Inc.    100%  

Dal-Tile Industrias, S. de R.L. de C.V.

  

Dal-Tile Mexico, S. de R.L. de C.V.

 

DalTile Operaciones Mexico S. De R.L. De C.V.

   99.97%

 

0.03%

 

Dal-Tile International Inc.

   Mohawk Industries, Inc.    100%  

Dal-Tile Mexico, S. de R.L. de C.V.

  

DTM/CM Holdings, LLC

 

DT Mex Holdings, LLC

   99.988%

 

0.112%

 



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Dal-Tile of Canada ULC

   Mohawk Foreign Holdings S.à r.l.    100%  

Dal-Tile Operaciones Mexico S. De R.L. De C.V.

  

Dal-Tile Mexico, S. de R.L. de C.V.

 

Dal-Tile Industrias, S. de R.L. de C.V.

   99.97%

 

0.03%

 

Dal-Tile Puerto Rico, Inc.

   Dal-Tile Corporation    100%  

Dal-Tile Recubrimientos S. De R.L. De C.V.

  

Mohawk Finance S.à r.l.

 

Mohawk International Holdings S.à r.l.

   99.99%

 

0.001%

 

Dal-Tile Services, Inc.

   Dal-Tile Corporation    100%  

Dal-Tile Shared Services, Inc.

   Dal-Tile Distribution, Inc.    100%  

Dal-Tile Tennessee, LLC

   Dal-Tile Corporation    100%  

Dekaply NV

  

Spano NV

 

Spano Invest BVBA

   99.96%

 

0.04%

 

Don-Kerama (CJSC) Company

   Kerama Center (CJSC)    80%  

DT Mex Holdings, LLC

   DTM/CM Holdings, LLC    100%  

DTM/CM Holdings, LLC

   Mohawk International Holdings S.à r.l.    100%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Dynea NV

  

Unilin BVBA

 

Spano NV

   99.997%

 

0.003%

 

Explorer S.r.l.

   Marazzi Group S.r.l.    90%  

F.I.L.S. Investments Ltd.

  

Flooring Industries Ltd.

 

Mohawk International (Europe) S.à r.l.

   99.99%

 

0.01%

 

Flooring Industries Limited

   Mohawk International Luxembourg S.á. r.l.    100%   Material Subsidiary

Flooring XL B.V.

   International Flooring Systems S.à r.l.    100%  

Floorscape Limited

   Premium Floors Australia Pty Limited    100%  

Hytherm (Ireland) Limited

   Unilin BVBA    100%  

Hytherm Ltd.

   Unilin BVBA    100%  

Hytherm Sales Limited

   Hytherm (Ireland) Limited    100%  

International Flooring Systems S.à r.l.

   Unilin BVBA    100%  

International Vinyl Company – Vostok OOO

   Flooring XL B.V.    100%  

Irkutsk-Kerama (CJSC)

   Sibir Kerama ZAO    60%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

IVC BVBA

   International Flooring Systems S.à r.l.    100%  

IVC Far-East Trading (Shanghai) Co. Ltd.

   International Flooring Systems S.à r.l.    100%  

IVC France S.à r.l.

   IVC BVBA    100%  

IVC Green Power NV

  

IVC BVBA

 

International Flooring Systems S.à r.l.

   0.01%

 

99.99%

 

IVC Luxembourg S.à r.l.

   International Flooring Systems S.à r.l.    100%  

IVC US, Inc.

   Mohawk International Holdings (DE)    100%   Material Subsidiary

KAI Ceramics SRL

  

Mohawk Foreign Funding S.a.r.l

 

Mohawk KAI Luxembourg S.à r.l.

   0.89%

 

99.11%

 

KAI Keramica Ltd

   Khan Omurtag AD    100%  

KAI Mining EOOD

   Khan Asparuh AD    100%  

Kerama Baltics OOO

   Kerama Marazzi (LLC)    100%  

Kerama Center (CJSC)

  

Marazzi Group S.r.l.

 

Kerama Marazzi (LLC)

   0.02%

 

99.98%

 



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Kerama Crimea (LLC)

   Kerama Center (CJSC)    100%  

Kerama Ekaterinburg OOO

   Kerama Center (CJSC)    100%  

Kerama Export (LLC)

  

Marazzi Group S.r.l.

 

Kerama Marazzi (LLC)

   0.1%

 

99.9%

 

Kerama Golden Ring (LLC)

   Kerama Center (CJSC)    100%  

Kerama Kiev OOO

   Kerama Export (LLC)    100%  

Kerama Marazzi (LLC)

  

Mohawk Marazzi Russia BV

 

Kerama Center (CJSC)

   99.9%

 

0.1%

 

Kerama Nizhny Novgorod OOO

   Kerama Center (CJSC)    80%  

Kerama Omsk OOO

   Kerama Center (CJSC)    51%  

Kerama Perm OOO

   Kerama Center (CJSC)    100%  

Kerama Sochi OOO

   Kerama Center (CJSC)    60%  

Kerama Spb, LLC

   Kerama Marazzi (LLC)    100%  

Kerama Tumen ZAO

   Kerama Center (CJSC)    100%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Kerama Volgograd (LLC)

   Kerama Center (CJSC)    80%  

Kerama-KMV, LLC

   Kerama Center (CJSC)    100%  

Kerama-Volgograd

   Kerama Center (CJSC)    100%  

Kerampromservis (LLC)

  

Kerama Center (CJSC)

Kerama Export (LLC)

   10%


90%

 

Khan Asparuh – Transport EOOD

   Khan Asparuh AD    100%  

Khan Asparuh AD

   Tiles Co OOD    98.86%  

Khan Omurtag AD

   Khan Asparuh AD    98.97%  

Management Co EAD

   Mohawk KAI Luxembourg Holding S.à r.l.    100%  

Marazzi Acquisition S.r.l.

   Mohawk Holdings International B.V.    100%  

Marazzi Canada, Inc.

   Marazzi Group S.r.l.    100%  

Marazzi Deutschland G.m.b.H.

   C.F. Marazzi S.A.    100%  

Marazzi Engineering S.r.l.

   Marazzi Group S.r.l.    100%  

Marazzi France Trading S.A.S.

   Mohawk United International B.V.    100%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Marazzi Group F.Z.E.

   Marazzi Group S.r.l.    100%  

Marazzi Group S.r.l.

   Marazzi Acquisition S.r.l.    100%   Material Subsidiary

Marazzi Group Trading (Shanghai) Co. Ltd.

   Marazzi Group S.r.l.    100%  

Marazzi Iberia S.A.U.

   Mohawk United International B.V.    100%  

Marazzi Japan Co., Ltd.

   C.F. Marazzi S.A.    70%  

Marazzi Schweiz S.A.G.L.

   C.F. Marazzi S.A.    100%  

Marazzi UK Ltd.

   C.F. Marazzi S.A.    100%  

MG China Trading Ltd.

   Dal-Tile Group Inc.    100%  

Moduleo GmbH

   IVC BVBA    100%  

Moduleo Limited

   IVC BVBA    100%  

Mohawk Australia Pty Ltd

   Premium Floors Australia Pty Limited    100%  

Mohawk Canada Corporation

   Mohawk Carpet, LLC    100%  

Mohawk Capital Luxembourg S.A.

   Mohawk International Holdings S.à r.l.    100%   Material Subsidiary

Mohawk Carpet Distribution, Inc.

   Aladdin Manufacturing Corporation    100%   Material Subsidiary



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Mohawk Carpet Transportation Of Georgia, LLC

   Mohawk Carpet Distribution, Inc.    100%  

Mohawk Carpet, LLC

   Mohawk Industries, Inc.    100%  

Mohawk Commercial, Inc.

   Mohawk Carpet, LLC    100%  

Mohawk ESV, Inc.

   Mohawk Carpet, LLC    100%  

Mohawk Europe BVBA

  

Mohawk International Holdings S.à r.l.

 

Unilin BVBA

   99.97%

 

0.03%

 

Mohawk Factoring II, Inc.

  

Mohawk Carpet, LLC

 

World International, Inc.

   80%

 

20%

 

Mohawk Factoring, LLC

   Mohawk Factoring II, Inc.    100%   Material Subsidiary

Mohawk Finance S.à r.l.

   Mohawk International Holdings S.à r.l.    100%  

Mohawk Foreign Acquisitions S.à r.l.

  

Mohawk Foreign Funding S.à r.l.

 

Mohawk Foreign Holdings S.à r.l.

   54%

 

46%

 



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Mohawk Foreign Funding S.à r.l.

   Mohawk Global Investments S.à r.l.    100%   Material Subsidiary

Mohawk Foreign Holdings S.à r.l.

   Mohawk Global Investments S.à r.l.    100%   Material Subsidiary

Mohawk Global Investments S.à r.l.

   Mohawk International Holdings (DE) Corporation    100%   Material Subsidiary

Mohawk Holdings International B.V.

  

Mohawk Marazzi International BV

 

Mohawk Foreign Acquisitions S.à r.l.

   67%

 

33%

 

Mohawk International (Europe) S.à r.l.

   Unilin Holding BVBA    100%   Material Subsidiary

Mohawk International (Hong Kong) Limited

   Mohawk International Holdings S.à r.l.    100%  

Mohawk International Financing S.a.r.l

   Mohawk Global Investments S.à r.l.    100%   Material Subsidiary

Mohawk International Holdings (DE) Corporation

   Mohawk Industries, Inc.    100%   Material Subsidiary

Mohawk International Holdings S.à r.l.

   Mohawk Foreign Holdings S.à r.l.    100%   Material Subsidiary

Mohawk International Luxembourg S.à r.l.

  

Mohawk International Holdings S.à r.l.

 

Mohawk Finance S.à r.l.

   50%

 

50%

 

Mohawk KAI Luxembourg Holding S.à r.l.

   Marazzi Acquisition S.r.l.    90%  

Mohawk KAI Luxembourg S.à r.l.

   Mohawk KAI Luxembourg Holding S.à r.l.    100%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Mohawk Marazzi International BV

  

Mohawk Foreign Acquisitions S.à r.l.

 

Mohawk Foreign Holdings S.à r.l.

   67.74%

 

32.26%

 

Mohawk Marazzi Russia BV

   Unilin BVBA    100%  

Mohawk New Zealand Limited

   Mohawk Foreign Holdings S.à r.l.    100%  

Mohawk Operations Luxembourg S.à r.l.

  

Mohawk International Financing S.a.r.l

 

Mohawk Marazzi International BV

   33%

 

67%

 

Mohawk Resources, LLC

   Mohawk Carpet, LLC    100%   Material Subsidiary

Mohawk Servicing, LLC

   Mohawk Carpet, LLC    100%  

Mohawk Singapore Private Limited

   Mohawk International Holdings S.à r.l.    100%  

Mohawk Trading (Shanghai) Co., Ltd

   Mohawk International (Hong Kong) Limited    100%  

Mohawk Unilin Luxembourg S.à r.l.

   Mohawk International (Europe) S.à r.l.    100%   Material Subsidiary

Mohawk United Finance B.V.

   Mohawk United International B.V.    100%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Mohawk United International B.V.

  

Mohawk Finance S.à r.l.

 

Mohawk International Holdings S.à r.l.

   10%

 

90%

 

Mohawk Vinyl Financing S.à r.l.

   Mohawk Foreign Acquisitions S.à r.l.    100%  

Monarch Ceramic Tile, Inc.

   Dal-Tile Group Inc.    100%  

MUD (Holding) Brazil Ltda.

  

Unilin BVBA

 

Mohawk International Holdings S.à r.l.

   99%

 

1%

 

Oka Kerama (LLC)

  

Kerama Marazzi (LLC)

 

Kerama Center (CJSC)

   30%

 

30%

 

Orelshtamp OOO

  

Marazzi Group S.r.l.

 

Kerama Marazzi (LLC)

   0.08%

 

76%

 

Pergo (Europe) AB

   Pergo Holding BV    100%  

Pergo Holding BV

   Unilin BVBA    100%  

PJSC Budagromekhzaptchastyna

   PJSC Kraj Kerama    93.2%  

PJSC Kraj Kerama

   Kerama Marazzi (LLC)    99.6%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Premium Floors Australia Pty Limited

   Dal-Tile of Canada ULC    100%  

Progres Ceramica SRL

   Khan Asparuh AD    100%  

RR Apex, LLC

   Aladdin Manufacturing Corporation    100%  

Sibir Kerama ZAO

  

Kerama Center (CJSC)

 

Kerama Marazzi (LLC)

   20%

 

80%

 

SimpleSolutions USA LLC

   Unilin North America, LLC    100%  

Spanin NV

   Spano NV    100%  

Spano Invest BVBA

   Mohawk Vinyl Financing S.à r.l.    100%  

Spano NV

  

Mohawk International Holdings S.à r.l.

 

Unilin BVBA

   0.03%

 

99.97%

 

Spanolux OOO

   Spanolux SPRL    100%  

Spanolux SPRL

  

Trinterio BVBA

 

International Flooring Systems S.à r.l.

   99.99%

 

0.01%

 

Stroytrans Orelstroy (CJSC)

   Kerama Marazzi (LLC)    49%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Tiles Co OOD

  

Mohawk KAI Luxembourg Holding S.à r.l.

 

Mohawk KAI Luxembourg S.à r.l.

   30%

 

70%

 

Trinterio BVBA

   International Flooring Systems S.à r.l.    100%  

Ufa-Kerama (LLC)

   Kerama Center (CJSC)    100%  

Unilin (Malaysia) Sdn. Bhd.

   Mohawk International Holdings (DE) Corporation    100%  

Unilin ApS

   Pergo Holding BV    100%  

Unilin Beheer BV

   Mohawk United International B.V.    100%  

Unilin BVBA

  

Mohawk International Holdings S.à r.l.

 

Mohawk Finance S.à r.l.

   99.99%

 

0.01%

  Material Subsidiary

Unilin Distribution Ukraine LLC

   Unilin BVBA    100%  

Unilin Distribution, Ltd.

  

Mohawk Foreign Holdings S.à r.l.

 

Mohawk International Holdings S.à r.l.

   64%

 

36%

 

Unilin Finland OY

   Pergo Holding BV    100%  

Unilin Flooring India Private Limited

  

Pergo Holding BV

 

Unilin BVBA

   99%

 

1%

 



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Unilin Flooring SAS

   Pergo Holding BV    100%  

Unilin GmbH

   Unilin BVBA    100%  

Unilin Holding BVBA

  

Unilin BVBA

 

Mohawk Finance S.à r.l.

   99.99%

 

0.01%

 

Unilin Holding SAS

   Unilin BVBA    100%  

Unilin Industries BVBA

  

Mohawk International (Europe) S.à r.l.

 

Unilin BVBA

   99.97%

 

0.03%

 

Unilin Insulation BV

   Unilin Beheer BV    100%  

Unilin Insulation SAS

   Unilin BVBA    100%  

Unilin Insulation Sury SAS

   Unilin Holding SAS    100%  

Unilin North America, LLC

   Mohawk Industries, Inc.    100%   Material Subsidiary

Unilin Norway AS

   Pergo Holding BV    100%  

Unilin OOO

   Mohawk United International B.V.    100%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Unilin Poland Sp.Z.o.o.

  

Mohawk Foreign Holdings S.à r.l.

 

Unilin BVBA

   99.88%.

 

0.12%

 

Unilin s.r.o.

   Unilin BVBA    100%  

Unilin SAS

   Unilin Holding SAS    100%  

Unilin Spain SL

   Pergo Holding BV    100%  

Unilin US MDF Belgium Branch

   Unilin BVBA    100%  

World International, Inc.

   Mohawk Carpet, LLC    100%  

Xtratherm GmbH

   Xtratherm Limited    100%  

Xtratherm Limited

  

Unilin BVBA

 

Hytherm (Ireland) Limited

   31%

 

69%

 

Xtratherm S.à r.l.

   Xtratherm Limited    100%  

Xtratherm Sales B.V.

   Xtratherm Limited    100%  

Xtratherm UK Limited

   Xtratherm Limited    100%  



--------------------------------------------------------------------------------

Name of Loan Party or Subsidiary

  

Name of Equity Holder

   Percentage of
Ownership
Interests of
such Class
and Series   Classification

Yenisei – Kerama (LLC) LLC YY

   Sibir Kerama ZAO    60%  

Yugra Kerama (CJSC)

   Kerama Marazzi (LLC)    60%  



--------------------------------------------------------------------------------

B.

 

1. Recubrimientos Interceramic S.A. de C.V.: The Company indirectly owns
approximately 49.99% of the outstanding equity interests of Recubrimientos
Interceramic S.A. de C.V.

 

2. Mohawk United International B.V. owns 50% of Unilin Arauco Pisos Ltda

 

3. LLC “Kerama Marazzi” owns 24% of Kerama SPB OOO

 

4. Marazzi Group, S.r.l. owns 10% of Penta Levigatura S.p.A. (in bankruptcy)

 

5. Marazzi Group, S.r.l. owns 1.25% of Primus Capital S.p.A. (fka Omniafactor
S.p.A.)

 

6. Marazzi Group, S.r.l. owns 24% of Mineral Baveno S.r.l.

 

7. Marazzi Group, S.r.l. owns 18% of Alluminsil Gaianello S.r.l.

 

8. Marazzi Group, S.r.l. owns 35.93% of Finmill S.r.l.

 

9. Finmill S.r.l. owns 18.3% of Ravenna Mill S.p.A.

 

10. Pergo Holding BV owns 50% of Pergo India Pvt. Ltd.

 

11. NV Spano SA owns 50% of A&S Energy NV



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

Mohawk Industries, Inc.   

South Carolina Jobs – Economic Development Authority and

Regions Bank as Trustee

   Accounts and contract rights under the Loan Agreement dated as of 4/1/1997   
UCC Financing Statement #2258481 5 Filed 10/07/02 Continued 04/10/2012 Delaware
Secretary of State Mohawk Industries, Inc.    NMHG Financial Services, Inc.   
All equipment now or hereafter leased by Lessor to Lessee and al accessions,
additions, replacements and substitutions thereto and all proceeds including
insurance proceeds.   

UCC Financing Statement #6433622 8 Filed 12/12/06 Continued 10/01/2011

Delaware Secretary of State

Mohawk Industries, Inc.    Regions Bank as Trustee    Accounts and contract
rights under Loan Agreement dated May 1, 1997 between Debtor and South Carolina
Jobs-Economic Development Authority, as amended    UCC Financing Statement #2007
1209591 Filed 3/30/07 Delaware Secretary of State Mohawk Industries, Inc.   
General Electric Capital Corporation    All Equipment leased to or financed for
the Debtor by SP under Lease Agreement No. 8418046-009 including all
accessories, accessions, replacements, additions, substitutions, add-ons and
upgrades thereto and any proceeds therefrom.    UCC Financing Statement #2010
2389751 Filed 7/9/10 Delaware Secretary of State Mohawk Industries, Inc.   
Wells Fargo Bank, N.A.    1- Used Mitsubishi Forklift and all equipment parts,
accessories, substitutions, additions, etc. installed in or used therewith and
proceeds thereof, together with all installment payments, proceeds and payments
due, relating to said equipment.    UCC Financing Statement #2010 4039024 Filed
11/17/10 Delaware Secretary of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

Mohawk Industries, Inc.    Wells Fargo Bank, N.A.    2- Used 2005 Mitsubishi
Forklifts and all equipment parts, accessories, substitutions, additions, etc.
installed in or used therewith and proceeds thereof, together with all
installment payments, proceeds and payments due, relating to said equipment.   
UCC Financing Statement #2011 0858715 Filed 3/8/11 Delaware Secretary of State
Mohawk Industries, Inc.    United Rentals (North America), Inc.    Customer
grants to SP a security interest in the specific Equipment and the proceeds of
the Equipment to secure the prompt payment and performance of Customer’s
purchase price and other obligations.    UCC Financing Statement #2012 0301210
Filed 1/25/12 Delaware Secretary of State Mohawk Industries, Inc.    Wells Fargo
Bank, N.A.    Ecoflex Hybrid and all equipment parts, accessories,
substitutions, additions, etc. installed in or used therewith and proceeds
thereof, together with all installment payments, proceeds and payments due,
relating to said equipment.    UCC Financing Statement #2012 0401341 Filed
2/1/12 Delaware Secretary of State Mohawk Industries, Inc.    United Rentals
(North America), Inc.    Customer grants to SP a security interest in the
specific Equipment and the proceeds of the Equipment to secure the prompt
payment and performance of Customer’s purchase price and other obligations.   
UCC Financing Statement #2012 0484818 Filed 2/7/12 Delaware Secretary of State
Mohawk Industries, Inc.    Wells Fargo Bank, N.A.    Advance Scrubber and all
equipment parts, accessories, substitutions, additions, etc. installed in or
used therewith and proceeds thereof, together with all installment payments,
proceeds and payments due, relating to said equipment.    UCC Financing
Statement #2012 0906562 Filed 3/8/12 Delaware Secretary of State Mohawk
Industries, Inc.    Ineos Olefins & Polymers, a Division of Ineos Usa LLC   
Financing statement covering used consigned product    UCC Financing Statement
#2012 1105438 Filed 3/22/12 Delaware Secretary of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

Mohawk Industries, Inc.    Wells Fargo Bank, N.A.    Used Sweeper and all
equipment parts, accessories, substitutions, additions, etc. installed in or
used therewith and proceeds thereof, together with all installment payments,
proceeds and payments due, relating to said equipment.    UCC Financing
Statement #2013 0990961 Filed 3/14/13 Delaware Secretary of State Aladdin
Manufacturing Corporation    NMHG Financial Services, Inc.    All equipment now
or hereafter leased by Lessor to Lessee and all additions, replacements, etc.
thereto and all proceeds thereof   

UCC Financing Statement #2007 3253241 Filed 8/27/07 Continued 06/05/12

Delaware Secretary of State

Mohawk Industries, Inc.    NMHG Financial Services, Inc.    All equipment now or
hereafter leased by Lessor to Lessee and all additions, replacements, etc.
thereto and all proceeds thereof    UCC Financing Statement #2013 3635415 Filed
9/18/13 Delaware Secretary of State Mohawk Industries, Inc.    NMHG Financial
Services, Inc.    All equipment now or hereafter leased by Lessor to Lessee and
all additions, replacements, etc. thereto and all proceeds thereof   

UCC Financing Statement #2013 4864576 Filed 12/10/13

Delaware Secretary of State

Aladdin Manufacturing Corporation    Toyota Motor Credit Corporation   
Forklifts   

UCC Financing Statement #2013 1076240 filed 3/7/13

Delaware Secretary of State

DAL-TILE CORPORATION    TFS Capital Funding, Operations Counsel – Construction
   One Genie Z45/25 Articulating Boom and all accessions, replacements, add-ons
  

UCC Financing Statement #2007051802932 Filed 5/18/07

Continued 03/06/2012 Pennsylvania Department of State

DAL-TILE CORPORATION    General Electric Capital Corporation    All Equipment
leased to or financed for Debtor by SP under Master Equipment Lease Agreement
No. 8404978-006 including all accessories, replacements, etc. and proceeds   

UCC Financing Statement #2008121602327 Filed 12/16/08

Continued 08/12/13 Pennsylvania Department of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

Dal-Tile Corporation    Crown Credit Company    All equipment now or hereafter
leased from Lessor by Lessee pursuant to Master Lease Agreement dated 11/1/01
together with all schedules, exhibits, etc. including material handling
equipment, batteries, chargers, trucks, etc. and related equipment and all
additions, etc. and all proceeds    UCC Financing Statement #2009060107793 Filed
6/1/09 Continued 05/05/14 Pennsylvania Department of State Dal-Tile Corporation
   PNC Equipment Finance, LLC    All equipment and other goods and all software
and other general intangibles now or hereafter leased from Lessor by Lessee
pursuant to Schedule No. 177561000 to Master Lease Agreement    UCC Financing
Statement #2013111507475 Filed 11/15/13 Pennsylvania Department of State
Dal-Tile Corporation    PNC Equipment Finance, LLC    All equipment and other
goods and all software and other general intangibles now or hereafter leased
from Lessor by Lessee pursuant to Schedule No. 178013000 to Master Lease
Agreement    UCC Financing Statement #2013121902627 Filed 12/19/13 Pennsylvania
Department of State Dal-Tile Corporation    PNC Equipment Finance, LLC    All
equipment and other goods and all software and other general intangibles now or
hereafter leased from Lessor by Lessee pursuant to Schedule No. 179510000 to
Master Lease Agreement    UCC Financing Statement #2014053003567 Filed 5/30/14
Pennsylvania Department of State Dal-Tile Corporation    PNC Equipment Finance,
LLC    All equipment and other goods and all software and other general
intangibles now or hereafter leased from Lessor by Lessee pursuant to Schedule
No. 179563000 to Master Lease Agreement    UCC Financing Statement
#2014053005559 Filed 5/30/14 Pennsylvania Department of State Dal-Tile
Corporation    PNC Equipment Finance, LLC    All equipment and other goods and
all software and other general intangibles now or hereafter leased from Lessor
by Lessee pursuant to Schedule No. 179672000 to Master Lease Agreement    UCC
Financing Statement #2014082701207 Filed 8/27/14 Pennsylvania Department of
State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

Dal-Tile Corporation    PNC Equipment Finance, LLC    All equipment and other
goods and all software and other general intangibles now or hereafter leased
from Lessor by Lessee pursuant to Schedule No. 184461000 to Master Lease
Agreement    UCC Financing Statement #2014102900696 Filed 10/29/14 Pennsylvania
Department of State DAL-TILE CORPORATION    General Electric Capital Corporation
   1-2004 Forklift and attachments plus all replacements, exchanges, etc lease,
and other proceeds thereof.    UCC Financing Statement #2010051861995 Filed
5/18/10 Pennsylvania Department of State DAL-TILE CORPORATION    General
Electric Capital Corporation    Mitsubishi Forklift and attachments plus all
replacements, exchanges, etc lease, and other proceeds thereof.    UCC Financing
Statement #2010052503683 Filed 5/25/10 Pennsylvania Department of State Dal-Tile
Corporation    De Lage Landen Financial Services, Inc.    All equipment of any
make or manufacture, together with all accessories and attachments financed by
or leased to Lessee by Lessor under Master Lease Agreement Number 782.    UCC
Financing Statement #2010060805479 Filed 6/8/10 Continued 02/27/15 Pennsylvania
Department of State DAL-TILE CORPORATION    Toyota Motor Credit Corporation   
Five Toyota Forklifts    UCC Financing Statement #2010102505703 Filed 10/25/10
Pennsylvania Department of State DAL-TILE CORPORATION    Raymond Leasing
Corporation    Specific items    UCC Financing Statement #2010120303846 Filed
12/3/10 Pennsylvania Department of State DAL-TILE CORPORATION    Toyota Motor
Credit Corporation    Two Toyota Forklifts    UCC Financing Statement
#2010120606153 Filed 12/6/10 Pennsylvania Department of State DAL-TILE
CORPORATION    Toyota Motor Credit Corporation    Three Toyota Forklifts and Six
Batteries    UCC Financing Statement #2011033004204 Filed 3/30/11 Pennsylvania
Department of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

DAL-TILE CORPORATION    Toyota Motor Credit Corporation    Advance; assigned by
Shoppa’s Material Handling, Ltd. On initial filing    UCC Financing Statement
#2011092602710 Filed 9/26/11 Pennsylvania Department of State DAL-TILE
CORPORATION    KENCO MATERIAL HANDLING SOLUTIONS, LLC    leased forklift    UCC
Financing Statement #2011110205367 Filed 11/2/11 Pennsylvania Department of
State DAL-TILE CORPORATION    RAYMOND LEASING CORPORATION    leased equipment   
UCC Financing Statement #2011110807349 Filed 11/8/11 Pennsylvania Department of
State DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased forklift
   UCC Financing Statement #2011111706942 Filed 11/17/11 Pennsylvania Department
of State DAL-TILE CORPORATION    RAYMOND LEASING CORPORATION    leased equipment
   UCC Financing Statement #2011122808496 Filed 12/28/11 Pennsylvania Department
of State DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased
forklifts; assigned by Kenco Material Handling Solutions, LLC on initial filing
   UCC Financing Statement #2012052302643 Filed 5/23/12 Pennsylvania Department
of State DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased
forklifts; assigned by Kenco Material Handling Solutions, LLC on initial filing
   UCC Financing Statement #2012071305882 Filed 7/13/12 Pennsylvania Department
of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased forklift;
assigned by Kenco Material Handling Solutions, LLC on initial filing    UCC
Financing Statement #2012072406457 Filed 7/24/12 Pennsylvania Department of
State DAL-TILE CORPORATION    RAYMOND LEASING CORPORATION    leased equipment   
UCC Financing Statement #2012080205502 Filed 8/2/12 Pennsylvania Department of
State DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased
forklifts; assigned by Kenco Material Handling Solutions, LLC on initial filing
   UCC Financing Statement #2012081506486 Filed 8/15/12 Pennsylvania Department
of State DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased
forklifts; assigned by Kenco Material Handling Solutions, LLC on initial filing
   UCC Financing Statement #2012101206120 Filed 10/12/12 Pennsylvania Department
of State DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased
forklifts; assigned by Kenco Material Handling Solutions, LLC on initial filing
   UCC Financing Statement #2012102206931 Filed 10/22/12 Pennsylvania Department
of State DAL-TILE CORPORATION    CATERPILLAR FINANCIAL SERVICES CORPORATION   
wheel loader    UCC Financing Statement #2013032602926 Filed 3/26/13
Pennsylvania Department of State DAL-TILE CORPORATION    Toyota Motor Credit
Corporation    leased forklifts; assigned by Kenco Material Handling Solutions,
LLC on initial filing    UCC Financing Statement #2013043010099 Filed 4/30/13
Pennsylvania Department of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased forklifts;
assigned by Kenco Material Handling Solutions, LLC on initial filing    UCC
Financing Statement #2013050721867 Filed 5/7/13 Pennsylvania Department of State
DAL-TILE CORPORATION    PNC Equipment Finance, LLC    leased equipment    UCC
Financing Statement #2013051004820 Filed 5/10/13 Pennsylvania Department of
State DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased
forklifts; assigned by Kenco Material Handling Solutions, LLC on initial filing
   UCC Financing Statement #2013060305766 Filed 6/3/13 Pennsylvania Department
of State DAL-TILE CORPORATION    PNC Equipment Finance, LLC    leased equipment
   UCC Financing Statement #2013062803120 Filed 6/28/13 Pennsylvania Department
of State DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased
forklifts; assigned by Kenco Material Handling Solutions, LLC on initial filing
   UCC Financing Statement #2013072507009 Filed 7/25/13 Pennsylvania Department
of State DAL-TILE CORPORATION    Toyota Motor Credit Corporation    leased
forklifts; assigned by Kenco Material Handling Solutions, LLC on initial filing
   UCC Financing Statement #2013081403074 Filed 8/14/13 Pennsylvania Department
of State MOHAWK INDUSTRIES, INC    THE COLORMATRIX CORPORATION    Dosing
equipment with marked labels identifying owner as ColorMatrix   

UCC Financing statement #2015 3037669 filed 7/14/15

Delaware Department of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

DAL-TILE GROUP INC.    De Lage Landen Financial Services, Inc.    All equipment
of any make or manufacture together with all accessories and attachments
financed by or leased to Lessee by Lessor under Master Lease Agreement No. 555
   UCC Financing Statement #5256781 7 Filed 8/17/05 and continued 6/21/10
Delaware Secretary of State MOHAWK CARPET, LLC    XPEDX, AN INTERNATIONAL PAPER
COMPANY    Consigned products    UCC Financing Statement #2013 4812781 Filed
12/6/13 Delaware Secretary of State MOHAWK CARPET, LLC    CISCO SYSTEMS CAPITAL
CORPORATION    Consigned products    UCC Financing Statement #2014 0643429 Filed
2/19/14 Delaware Secretary of State MOHAWK CARPET, LLC    AT&T Capital Services,
Inc.    All telecommunications and data equipment including all additions,
upgrades etc. and all proceeds along with any other Equipment and other items
and rights, leased, licensed or otherwise provided to Lessee by Lessor.    UCC
Financing Statement #2009 1851978 Filed 6/10/09 Continued 01/07/14 Delaware
Secretary of State MOHAWK CARPET, LLC    AT&T Capital Services, Inc.    All
telecommunications and data equipment including all additions, upgrades, etc.
and all proceeds along with any other Equipment and other items and rights,
leased, licensed or otherwise provided to Lessee under Schedule No.
001-4561100-004 between Lessee and Lessor and all supplementary schedules,
exhibits including CISCO 2811 Routers.   

UCC Financing Statement #2009 2051180 Filed 6/26/09

Continued 01/07/14

Delaware Secretary of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

Mohawk Carpet, LLC    AT&T Capital Services, Inc.    All telecommunications and
data equipment including all additions, upgrades etc. and all proceeds along
with any other Equipment and other items and rights, leased, licensed or
otherwise provided to Lessee under Schedule no. 001-4561100-014 between Lessee
and Lessor and all supplementary schedules, exhibits including specific CISCO
Routers and related peripherals.   

UCC Financing Statement #2009 3449599 Filed 10/27/09

Continued 08/13/14

Delaware Secretary of State

Mohawk Carpet, LLC    AT&T Capital Services, Inc.    All telecommunications and
data equipment including all additions, upgrades, etc. and all proceeds along
with any other Equipment and other items and rights, leased, licensed or
otherwise provided to Lessee under Schedule No. 001-4561100-007 between Lessee
and Lessor and all supplementary schedules, exhibits including specific CISCO
Routers and related peripherals.   

UCC Financing Statement #2009 3453963 Filed 10/27/09

Continued 08/13/14

Delaware Secretary of State

Mohawk Carpet, LLC    AT&T Capital Services, Inc.    All telecommunications and
data equipment including all additions, upgrades, etc. and all proceeds along
with any other Equipment and other items and rights, leased, licensed or
otherwise provided to Lessee under Schedule No. 001-4561100-011 between Lessee
and Lessor and all supplementary schedules, exhibits including specific CISCO
modules and related peripherals.   

UCC Financing Statement #2009 3456412 Filed 10/28/09

Continued 08/13/14

Delaware Secretary of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

Mohawk Carpet, LLC    AT&T Capital Services, Inc.    All telecommunications and
data equipment including all additions, upgrades, etc. and all proceeds along
with any other Equipment and other items and rights, leased, licensed or
otherwise provided to Lessee under Schedule No. 001-4561100-009 between Lessee
and Lessor and all supplementary schedules, exhibits including specific Wave
Modules and related peripherals.   

UCC Financing Statement #2009 3456420 Filed 10/28/09

Continued 08/13/14

Delaware Secretary of State

Mohawk Carpet, LLC    AT&T Capital Services, Inc.    All telecommunications and
data equipment including all additions, upgrades, etc. and all proceeds along
with any other Equipment and other items and rights, leased, licensed or
otherwise provided to Lessee under Schedule No. 001-4561100-019 between Lessee
and Lessor and all supplementary schedules, exhibits including specific CISCO
Modules and related peripherals.    UCC Financing Statement #2010 1631914 Filed
4/27/10 Delaware Secretary of State Mohawk Carpet, LLC    AT&T Capital Services,
Inc.    All telecommunications and data equipment, including all additions,
upgrades and accessions thereto and all proceeds thereof along with any other
Equipment and other items and rights, leased, licensed or provided to Lessee
under Schedule No. 001-4561100-022 between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto.    UCC Financing
Statement #2010 2869620 Filed 8/17/10 Delaware Secretary of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

Mohawk Carpet, LLC    AT&T Capital Services, Inc.    All telecommunications and
data equipment, including all additions, upgrades and accessions thereto and all
proceeds thereof along with any other Equipment and other items and rights,
leased, licensed or provided to Lessee under Schedule No. 001-4561100-024
between Lessor and Lessee and all supplementary schedules, exhibits and
attachments thereto.    UCC Financing Statement #2010 4000778 Filed 11/15/10
Delaware Secretary of State Mohawk Carpet, LLC    Banc of America Leasing &
Capital, LC    Specific items including all replacements, parts, repairs and
attachments affixed thereto, now owned or hereafter acquired and all proceeds
thereof.    UCC Financing Statement #2010 4393702 Filed 12/13/10 Delaware
Secretary of State Mohawk Carpet, LLC    Banc of America Leasing & Capital, LC
   Specific items including all replacements, parts, repairs and attachments
affixed thereto, now owned or hereafter acquired and all proceeds thereof.   
UCC Financing Statement #2010 4393751 Filed 12/13/10 Delaware Secretary of State
Mohawk Carpet, LLC    AT&T Capital Services, Inc.    leased telecommunications
and data equipment    UCC Financing Statement #2012 0340481 filed 1/27/12
Delaware Secretary of State Mohawk Carpet, LLC    AT&T Capital Services, Inc.   
leased telecommunications and data equipment    UCC Financing Statement #2012
0977019 filed 3/14/12 Delaware Secretary of State Mohawk Carpet, LLC    AT&T
Capital Services, Inc.    leased telecommunications and data equipment    UCC
Financing Statement #2012 0977225 filed 3/14/12 Delaware Secretary of State
Mohawk Carpet, LLC    AT&T Capital Services, Inc.    leased telecommunications
and data equipment    UCC Financing Statement #2013 1871772 filed 5/16/13
Delaware Secretary of State Mohawk Carpet, LLC    Dell Financial Services L.L.C.
   rights to use software, etc. financed under Installment Payment Agreement and
credits and refunds    UCC Financing Statement #2013 2055664 filed 5/30/13
Delaware Secretary of State Mohawk Carpet, LLC    Banc of America Leasing &
Capital LLC    1VMAX, etc.    UCC Financing Statement #2013 2510585 filed
6/28/13 Delaware Secretary of State MOHAWK CARPET DISTRIBUTION, INC.    IHFC
PROPERTIES, LLC    leased installations, samples and goods    UCC Financing
Statement #2012 3937598 filed 10/12/12 Delaware Secretary of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

MOHAWK CARPET DISTRIBUTION, INC.    IHFC PROPERTIES, LLC    Leased
installations, samples and goods   

UCC Financing Statement #2012 4976348 Filed 12/20/12

Delaware Secretary of State

MONARCH CERAMIC TILE INC    DE LAGE LANDEN FINANCIAL SERVICES, INC.    Leased
equipment including all components, additions, upgrades and attachments.   

UCC Financing Statement #06-0000466799 filed 1/5/06

Continued 12/23/10

Texas Secretary of State

MONARCH CERAMIC TILE INC    GENERAL ELECTRIC CAPITAL CORPORATION    Leased
forklifts   

UCC Financing Statement #10-0003204777 filed 02/03/10

Continued 09/15/14

Texas Secretary of State

MONARCH CERAMIC TILE INC    CHASE EQUIPMENT FINANCE, INC.    6- Linde Forklift
Trucks together with all parts, accessories, substitutions, additions, etc.
installed in or used therewith and proceeds thereof, together with all
installment payments, proceeds and payments due, relating to said equipment.   

UCC Financing Statement #10-0021019701 filed 7/21/10

Texas Secretary of State

MONARCH CERAMIC TILE INC    JPMORGAN CHASE BANK, N.A.    Certain pallet trucks
together with all parts, accessories, substitutions, additions, etc. installed
in or used therewith and proceeds thereof, together with all installment
payments, proceeds and payments due, relating to said equipment.   

UCC Financing Statement #12-0016400024 filed 5/22/12

Texas Secretary of State

MONARCH CERAMIC TILE INC    JPMORGAN CHASE BANK, N.A.    Certain pallet trucks
together with all parts, accessories, substitutions, additions, etc. installed
in or used therewith and proceeds thereof, together with all installment
payments, proceeds and payments due, relating to said equipment.   

UCC Financing Statement #13-0003683721 filed 5/22/12

Texas Secretary of State

MOHAWK CARPET TRANSPORTATION OF GEORGIA, LLC    SunTrust Leasing Corporation   
Equipment leased pursuant to Equipment Lease Agreement dated 7/29/03 between
Lessor and Lessee, together with all improvements, additions, etc. and proceeds
thereof– collateral includes Roland Curtainside Upper Structure installed on
Trailer   

UCC Financing Statement #6448435 8 Filed 12/21/06

Continued 12/15/11

Delaware Secretary of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

MOHAWK CARPET TRANSPORTATION OF GEORGIA, LLC    BEVERLY BANK & TRUST COMPANY,
N.A.    leased equipment; assigned by Technology Investment Partners,
L.L.C.10/19/12   

UCC Financing Statement

#2012 2549758 Filed 7/2/12

Delaware Secretary of State

MOHAWK CARPET DISTRIBUTION, INC.

KARASTAN (additional Debtor)

   IHFC PROPERTIES, LLC    Financing statement covering installations, samples,
etc in Space No. H309, 201 E. Commerce Avenue, High Point, NC   

UCC Financing Statement 2015 2355989 filed 6/3/15

Delaware Secretary of State

UNILIN NORTH AMERICA, LLC    FINANCIAL SERVICING, LLC AND OR ITS ASSIGNS   
Financing statement covering Mitel phone system   

UCC Financing Statement 2015 1814283 filed 4/28/15

Delaware Secretary of State

IVC US, Inc.    United Rentals (North America), Inc.    Financing statement
covering specific equipment    UCC Financing Statement 056-2011-000374 filed
3/30/11 in Fayette County, GA IVC US, Inc.    PolyOne SIPS    Financing
statement covering: (a) goods, (b) instruments, (c) Chattel paper, (d) books and
records, (e) accounts, (f) accounts receivable, (g) general intangibles, and (h)
payment intangibles; proceeds and supporting obligations    UCC Financing
Statement 056-2011-000675 filed 5/25/11 in Fayette County, GA IVC US, Inc.   
United Rentals (North America), Inc.    Financing statement covering specific
equipment    UCC Financing Statement 056-2011-001227 filed 8/23/11 in Fayette
County, GA IVC US INC.    NMHG Financial Services, Inc.    Financing statement
covering leased equipment    UCC Financing Statement 038-2014-003407 filed
4/15/14 in Coweta County , GA IVC US    Tuftco Corporation    Copy furnished
upon request (similar name report (no copies))    UCC Financing Statement
155-2010-001028 filed 8/31/10 in Whitfield County, GA Dal-Tile Corporation   
PNC Equipment Finance, LLC    Financing statement covering leased equipment   
UCC Financing Statement 2015032403360 filed 3/24/15 Pennsylvania Department of
State Dal-Tile Corporation    PNC Equipment Finance, LLC    Financing statement
covering leased equipment    UCC Financing Statement 2015033107654 filed 3/31/15
Pennsylvania Department of State Dal-Tile Corporation    PNC Equipment Finance,
LLC    Financing statement covering leased equipment    UCC Financing Statement
2015062201293 filed 6/22/15 Pennsylvania Department of State Dal-Tile
Corporation    PNC Equipment Finance, LLC    Financing statement covering leased
equipment    UCC Financing Statement 2015070705621 filed 7/7/15 Pennsylvania
Department of State



--------------------------------------------------------------------------------

Debtor

  

Secured Party or Parties

  

Description of Collateral

  

Description of Lien

Dal-Tile Corporation    PNC Equipment Finance, LLC    Financing statement
covering leased equipment    UCC Financing Statement 2015082600694 filed 8/19/15
Pennsylvania Department of State Dal-Tile Corporation    PNC Equipment Finance,
LLC    Financing statement covering leased equipment    UCC Financing Statement
2015090800032 filed 8/28/15 Pennsylvania Department of State Dal-Tile
Corporation    PNC Equipment Finance, LLC    Financing statement covering leased
equipment    UCC Financing Statement 2015102000042 filed 10/9/15 Pennsylvania
Department of State Dal-Tile Corporation    PNC Equipment Finance, LLC   
Financing statement covering leased equipment    UCC Financing Statement
2015110300290 filed 11/2/15 Pennsylvania Department of State Dal-Tile
Corporation    PNC Equipment Finance, LLC    Financing statement covering leased
equipment    UCC Financing Statement 2015110600308 filed 11/3/15 Pennsylvania
Department of State Dal-Tile Corporation    PNC Equipment Finance, LLC   
Financing statement covering leased equipment    UCC Financing Statement
2015112001456 filed 11/19/15 Pennsylvania Department of State Dal-Tile
Corporation    PNC Equipment Finance, LLC    Financing statement covering leased
equipment    UCC Financing Statement 2015121000955 filed 12/7/15 Pennsylvania
Department of State Dal-Tile Corporation    PNC Equipment Finance, LLC   
Financing statement covering leased equipment; amended 2/17/16 to add collateral
   UCC Financing Statement 2016010400117 filed 12/29/15 Pennsylvania Department
of State Dal-Tile Corporation    PNC Equipment Finance, LLC    Financing
statement covering leased equipment    UCC Financing Statement 2016020500723
filed 2/5/16 Pennsylvania Department of State



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INDEBTEDNESS

 

1. The following Commercial Paper Program:

 

European Commercial Paper facility with Mohawk Capital Luxembourg, S.A. as
Borrower    €1,000,000,000

 

2. The following Term Loans:

 

Term Loan between Economico and Intesa SanPaolo S.p.A, as lenders, and Marazzi
Group Srl., as Borrower    €2,084,267 Term Loan dated January 23,2012 between
Ministero dello Sviluppo Economico and Intesa SanPaolo S.p.A, as lenders, and
Marazzi Group Srl., as Borrower    €2,599,900 Term Loan dated July 26, 2012
between Ministero dello Sviluppo Economico and Intesa SanPaolo S.p.A, as
lenders, and Marazzi Group Srl., as Borrower    €1,447,455

 

3. The following Credit Facilities:

 

Credit facility between Bank of America NA Shanghai Branch, as lender, and
Marazzi Group Trading (Shanghai) Co., Ltd, as Borrower    RMB 25,000,000 Credit
facility dated May 21, 2012 between Bank of America NA Shanghai Branch, as
lender, and Mohawk Trading (Shanghai) Co. Ltd, as Borrower    RMB 2,000,000
Credit facility dated September 10, 2014 between Credit Agricole Corporate and
Investment Bank ZAO, as lender, and Kerama Marazzi LLC, as Borrower   
RUR 1,000,000,000 Credit facility between ING Belgium SA/NV, as lender, and
Unilin B.V.B.A. as Borrower    €6,000,000 Credit facility between Hong Leong
Bank Bhd. (fka EON Bank Bhd.), as lender, and Unilin (Malaysia), as Borrower   
MYR 14,000,000 Credit facility dated April 27, 2012 between ING Belgium SA/NV as
lender, and Mohawk International Holdings S.à r.l., as Borrower    €7,500,000


£3,000,000

$2,000,000

 

4. The following Capital Leases:

 

  •   Lease for 550 Cloniger Drive, Thomasville, North Carolina, dated June 1,
2004, between Unilin Flooring NC, LLC and Davidson County Finance Department.

 

  •   Various lease schedules under Master Equipment Lease between Unilin
Roofing Netherlands and Leaseplan, dated May 1, 2004.

 

  •   Various Automobile Leases between Premium Floors Australia Pty Ltd and
Commonwealth Bank of Australia.

 

  •   Two capital leases between IDELUX and the IVC group in the outstanding
principal amounts of EUR 5,957,450.25 EUR and EUR 767,232.06.

 



--------------------------------------------------------------------------------

5. The following Bank Guaranties:

 

Guarantees              Amount in EUR

Guarentees given

         137,122 EUR    Roofing Systems    N1:ING borgtocht 01-346556 ten belope
van 500 € ten gunste van EING KANTOOR DER DOUANE EN ACCIJNZEN          N1:ING
zekerheidstelling 01-347533 ten belope van 500 € ten gunste van EING KANTOOR DER
DOUANE EN ACCIJNZEN          N1:ING borgtocht 01-338713 ten belope van 5.000 €
ten gunste van EING KANTOOR DER DOUANE EN ACCIJNZEN          N4:ING verbintenis
01-348992 ten belope van 1.500 € ten gunste van Agentschap NL Den Haag         
N9:ING borgtocht 496.6050 ten belope van 100.000 € ten gunste van SEDL         
N3:ING borgtocht 01.353962 ten belope van 26.522 € ten gunste van TOTAL
RAFFINAGE MARKETING          N9:ING borgtocht 01.367695 ten belope van 3.100 €
ten gunste van DOUANES DE LYON-FRANCE   

 

MDF Europe      2100       Guarantee of 310.000 EUR – national regulation health
& safety      310,000 EUR         2100       Bank of Antwerp – Effective date
07/02/2016 – 12/31/2099 End date      88,924.00 EUR   

Amount in EUR        

 

Flooring Europe – Other    0600    Bank guaruantee that allows Unlim
Distributiono to postpone tax payment    404,000 GBP    0600    Bank guaruantee
ING BANK NV UK    120,000 GBP    0100    Bank guaruantee Douane & accijnzen
(0100)    25,000 EUR    0100    Bank guaruantee CMA CGM (0100)    34,487 EUR

Khan Asparuh AD

 

Lender

  Effetive
Date   End Date   Amount in
USD   Description UniCredit Bulbank   2/1/2015   1/31/2017   1,637,760.29  
Bulgargaz EAD UniCredit Bulbank   2/1/2015   1/31/2017   30,339.40  
Electroenergien Sistemen Operator UniCredit Bulbank   2/1/2015   1/31/2017  
8,369.00   Electroenergien Sistemen Operato



--------------------------------------------------------------------------------

UniCredit Bulbank   2/1/2015   1/31/2017   1,202,088.68   Bulgargaz EAD
UniCredit Bulbank   2/1/2015   1/31/2017   20,204.64  
Electroenergien Sistemen Operator UniCredit Bulbank   2/1/2015   1/31/2017  
5,679.00   Electroenergien Sistemen Operator

KAI Mining EOOD

 

Lender

   Effective
Date      End Date      Amount in
BGN      Description  

Raiffeisen Bank

     2/1/2015         1/31/2017         3916.40         Ministry of Energy   

Raiffeisen Bank

     2/1/2015         1/31/2017         345.00         Ministry of Energy   

Raiffeisen Bank

     2/1/2015         1/31/2017         28882.95         Ministry of Energy   

IVC BVBA

 

Lender

   Effective
Date      End Date      Amount in
EUR      Description  

KBC Bank N.V.

     11/6/2009         12/31/2099         20,000.00         Customs and Excise
  

Unilin (Malaysia)

 

Ref No.

   Beneficiary      Effective      Expiration      Amount
(MYR)  

BGSPI002727

     Tenaga Nasional Bhd         18-May-15         17-May-16         310,000.00
  

BGSPI002899

     Tenaga Nasional Bhd         1-Nov-15         31-Oct-16         1,040,000.00
  

BGSPI002882

     Tenaga Nasional Bhd         1-Nov-15         31-Oct-16         100,000.00
  



--------------------------------------------------------------------------------

6. The following Letters of Credit:

Marazzi Group S.r.l.

 

L/C NUMBER

 

ISSUING BANK

 

ISSUED

 

EXPIRATION

 

BENEFICIARY

 

AMOUNT

638322   Banca Popolare dell’Emilia Romagna   10/28/1998   expiration subject to
beneficiary’s approval   CARTE CREDITO – VIACARD   €10,850.00 642125   Banca
Popolare dell’Emilia Romagna   10/28/1998   expiration subject to beneficiary’s
approval   CARTE CREDITO – VIACARD   €179,800.00 908788   Banca Popolare
dell’Emilia Romagna   10/10/2007   expiration subject to beneficiary’s approval
  CARTE CREDITO – VIACARD   €378,200.00 923062   Banca Popolare dell’Emilia
Romagna   3/11/2006   expiration subject to beneficiary’s approval   CARTE
CREDITO – VIACARD   €4,650.00 997235   Banca Popolare dell’Emilia Romagna  
4/12/2007   expiration subject to beneficiary’s approval   CARTE CREDITO –
VIACARD   €38,000.00 02/201626   Banca Popolare dell’Emilia Romagna   9/3/2002  
expiration subject to beneficiary’s approval   Sassuolo Municipality   €2,086.00
06/303182   Banca Popolare dell’Emilia Romagna   10/4/2006   expiration subject
to beneficiary’s approval   Customs Agency – Frosinone   €5,000.00 06/303183  
Banca Popolare dell’Emilia Romagna   10/4/2006   expiration subject to
beneficiary’s approval   Revenue Agency – Bologna   €10,000.00 06/303184   Banca
Popolare dell’Emilia Romagna   10/4/2006   expiration subject to beneficiary’s
approval   Revenue Agency – Bologna   €10,000.00 06/303185   Banca Popolare
dell’Emilia Romagna   10/4/2006   expiration subject to beneficiary’s approval  
Revenue Agency – Bologna   €3,000.00 07/313515   Banca Popolare dell’Emilia
Romagna   11/8/2007   10/06/21   Modena Province   €1,094,400.00 10/338522  
Banca Popolare dell’Emilia Romagna   9/27/2010   04/14/29   Modena Province  
€201,600.00 12/353981   Banca Popolare dell’Emilia Romagna   10/2/2012  
expiration subject to beneficiary’s approval   Revenue Agency – Modena  
€249,823.00 12/354073   Banca Popolare dell’Emilia Romagna   10/12/2012  
expiration subject to beneficiary’s approval   Revenue Agency – Modena  
€97,632.00



--------------------------------------------------------------------------------

12/355004   Banca Popolare dell’Emilia Romagna   12/3/2012   expiration subject
to beneficiary’s approval   Fiorano Municipality   €200,000.00 14/36841   Banca
Popolare dell’Emilia Romagna   5/22/2014   5/21/2016   Cassa Conguaglio per il
Settore Elettrico (CCSE)   €632,855.26 24436   Banco Popolare   7/24/1995  
expiration subject to beneficiary’s approval   Sassuolo Municipality  
€129,114.22 24437   Banco Popolare   7/24/1995   expiration subject to
beneficiary’s approval   Sassuolo Municipality   €144,607.93 27176   Banco
Popolare   11/15/1995   expiration subject to beneficiary’s approval   Sassuolo
Municipality   €44,482.43 607316   Unicredit Banca   7/8/1997   expiration
subject to beneficiary’s approval   Sassuolo Municipality   €10,667.01 610234  
Unicredit Banca   1/19/1998   expiration subject to beneficiary’s approval  
Sassuolo Municipality   €625.26 1799168   Unicredit Banca   12/7/2012  
12/7/2022   Fiorano Municipality   €750,000.00   Banco Popolare   09/18/2015  
08/24/2027   Waste Disposal   €936,000.00   Banco Popolare   10/04/2006  
12/31/2099   Payment of tax on production of electricity   3,000.00   BPER  
11/09/2015   06/30/2018   Building Permit – Finale Emilia Municipality  
€52,727.79

Unilin BVBA

 

REFERENCE
NUMBER

 

ISSUING BANK

 

ISSUED

 

EXPIRATION

 

BENEFICIARY

 

AMOUNT

202-02-4031741-X   Nordea Sweden   11/01/12   open ended   VISMA services VAT AS
  100,000(NOK) 201-02-4031732-X   Nordea Sweden   11/30/99   open ended  
Tolldistriktssjefen I Oslo og Akershus Tolldistrikt   13,000,000 (NOK) CKZ
C10-4298907-50   KBC   11/30/99   open ended   Havenbedrijf Gent   70,905.92
(EUR)



--------------------------------------------------------------------------------

GT621063/14   Bank of America Antwerp   02/27/2014   02/26/2019   OPENBARE
VLAAMSE AFVALSTOFFEN   3,617,520.00 (EUR)   Bank of America Antwerp   12/09/15  
03/01/2016   OPENBARE VLAAMSE AFVALSTOFFEN   37,500.00(EUR)

 

Unlin bvba – Decor    1000    LC – REF IM9088661/14 Dieffenbacher GMBH   
447,125.00 EUR Unlim bvba – Flooring    0100    REVIESTIMIENTOS Y DECORACIONES –
15/10/2015 – export LC    25,000.00 EUR Unlim bvba – Flooring    0100   
PAYREPAR S. L. – 22/08/2015 – Export LC    25,000.00 EUR

Marazzi Russia

 

Issuing bank

  

Beneficiary

   Amount      Currency      Issue date      Maturity
date  

Credit Agricole

   Inspection of Federal Tax Service of Russia, Orel      85,740,875.00        
rub         1/25/16         9/23/16   

Credit Agricole

   The Federal Customs Service of Russia, Moscow      2,500,000.00         rub
        01/01/15         12/31/16   

Credit Agricole

   The Federal Customs Service of Russia, Moscow      2,500,000.00         rub
        01/01/15         12/31/16   

Credit Agricole

   The Federal Customs Service of Russia, Moscow      2,500,000.00         rub
        01/01/15         12/31/16   

Credit Agricole

   The Federal Customs Service of Russia, Moscow      12,000,000.00         rub
        01/01/15         12/31/16   

Credit Agricole

   The Federal Customs Service of Russia, Moscow      8,400,000.00         rub
        01/04/15         03/31/16   

Mohawk Industries, Inc.

 

Uncommitted Letter of Credit and Reimbursement Agreement dated February 3, 2016
by and between Mohawk Industries, Inc., as Borrower, and KBC Bank N.V., New York
Branch, as Lender

   $ 3,000,000   



--------------------------------------------------------------------------------

7. The following Lines of Credit:

Mohawk International Holdings S.à r.l.

 

Issuing bank

  

Type of Facility

   Amount      Currency  

Bank of America

   INTRADAY overdraft facility      25,000,000         USD   

Bank of America

   Overnight facility      23,000,000         USD   



--------------------------------------------------------------------------------

SCHEDULE 7.08(e)

TRANSACTIONS WITH AFFILIATES

Share Purchase Agreement, dated January 13, 2015, by and among Mohawk
Industries, Inc., Unilin BVBA, Enterhold S.A., International Flooring Systems
S.A. and, for certain limited purposes, Filiep Balcaen, an individual resident
of Belgium (Incorporated herein by reference to Exhibit 10.1 of the Company’s
Current Report on Form 8-K dated January 16, 2015). Enterhold, S.A., the seller
under the foregoing Share Purchase Agreement, is controlled by Filip Balcaen,
who is now a director of the Borrower. The Borrower will be making and settling
indemnification claims under this agreement per its terms.



--------------------------------------------------------------------------------

SCHEDULE 7.09

BURDENSOME AGREEMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

COMPANY

and LOAN PARTIES:

c/o Mohawk Industries, Inc.

160 S. Industrial Boulevard

Calhoun, Georgia 30701

Attention: R. David Patton, General Counsel

Telephone: 706-624-2103

Telecopier: 706-625-3851

Electronic Mail: dave_patton@mohawkind.com

Website Address: www.mohawkind.com

U.S. Taxpayer Identification Number(s): 52-1604305

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

MACD1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Fax: (704) 715-0017

Email: agencyservices.requests@wellsfargo.com

Other Notices as Administrative Agent:

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

MACD1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Fax: (704) 715-0017

Email: agencyservices.requests@wellsfargo.com